





















DISNEY
SAVINGS AND INVESTMENT PLAN
As Amended and Restated
Effective
January 1, 2015
(With Amendments Adopted Through December 2015)









--------------------------------------------------------------------------------






DISNEY SAVINGS
AND INVESTMENT PLAN
TABLE OF CONTENTS
 
 
Page
Preamble
v
ARTICLE 1 Definitions
1
1.01
“ABC Employee”
1
1.02
“Adjustment Factor”
1
1.03
“Affiliated Employer”
1
1.04
“After-Tax Account”
1
1.05
“Aggregate Account” or “Account”
2
1.06
“Alternate Payee”
2
1.07
“Authorized Leave of Absence”
2
1.08
“Automatic Contribution”
2
1.09
“Automatic Contribution Account”
2
1.10
“Beneficiary”
3
1.11
“Board” or “Board of Directors”
3
1.12
“Break in Service”
3
1.13
“Code”
4
1.14
“Committee”
4
1.15
“Company”
4
1.16
“Company Stock”
4
1.17
“Company Stock Fund”
5
1.18
“Company Stock ESOP Fund”
5
1.19
“Company Stock Non-ESOP Fund”
5
1.20
“Compensation”    
5
1.21
“Covered Employee”
6
1.22
“Effective Date”
9
1.23
“Eligibility Computation Period”
9
1.24
“Eligible Employee”
10
1.25
“Employee”
10
1.26
“Employer”
11
1.27
“Employment Commencement Date”    
11
1.28
“Enrollment Date”
12
1.29
“ERISA”
12
1.30
“Highly Compensated Employee”
12
1.31
“Hour of Service”
13
1.32
“Income”
15
1.33
“Investment Fund”    
15
1.34
“Leased Employee”    
15
1.35
“Matching Account”    
16
1.36
“Matching Contribution”
16
1.37
“Maximum Compensation Limitation”
16



i

--------------------------------------------------------------------------------





1.38
“Participant”
16
1.39
“Plan”
16
1.40
“Plan Year”
16
1.41
“Qualified Domestic Relations Order”
16
1.42
“Reemployment Commencement Date”
17
1.43
“Rollover Account”
17
1.44
“Rollover Contribution”
17
1.45
“Roth Account”
17
1.46
“Roth Contributions”
17
1.47
“Rule of Parity”
17
1.48
“Section 402(g) Limit”
18
1.49
“Special Account”
18
1.50
“Special Contribution”
18
1.51
“Spousal Consent”
18
1.52
“Spouse”
18
1.53
“Statutory Compensation”
18
1.54
“Tax-Deferred Account”
19
1.55
“Tax-Deferred Contributions”
19
1.56
“Trust Agreement”
19
1.57
“Trust Fund”
19
1.58
“Trustee”
20
1.59
“Valuation Date”
20
ARTICLE 2 Eligibility and Participation
21
2.01
Eligibility
21
2.02
Participation
21
2.03
Reemployment of Former Employees and Former Participants
21
2.04
Special Rules Relating to Veteran’s Reemployment Rights Under USERRA
21
2.05
Transferred Participants
26
2.06
Termination of Employment and Termination of Participation
27
ARTICLE 3 Contributions
28
3.01
Tax-Deferred Contributions
28
3.02
Matching Contributions
29
3.03
Special Contributions
30
3.04
Deductibility Limitations and Form of Contribution
31
3.05
Rollover Contributions
31
3.06
After Tax-Contributions
33
3.07
Catch-up Contributions
33
3.08
Roth Contributions
34
3.09
Automatic Contribution for ESPN Regular Remote Employees
34
ARTICLE 4 Allocations to Participants’ Accounts
36
4.01
Individual Accounts
36
4.02
Account Allocations
36
4.03
Limitation on Allocations
37



ii

--------------------------------------------------------------------------------





4.04
No Guarantee    
38
4.05
Statement of Accounts
38
ARTICLE 5 Vesting
39
5.01
Nonforfeitability of Aggregate Account
39
5.02
Automatic Contribution Account
39
ARTICLE 6 Investment Elections and Voting of Company Stock
40
6.01
Investment Options
40
6.02
Voting of Company Stock
46
ARTICLE 7 Participant Loans
50
7.01
Loans to Active Participants    
50
7.02
Repayment of Loans    
51
ARTICLE 8 Distributions to Participants and Beneficiaries    
53
8.01
Withdrawals from After-Tax Account and Rollover Account    
53
8.02
Hardship Withdrawals    
53
8.03
Distributions on Account of Termination of Employment
56
8.04
Restrictions and Requirements on Distributions
59
8.05
Method of Payment for Eligible Rollover Distributions
61
8.06
Recapture of Payments
64
8.07
Age 59½ Withdrawals    
64
8.08
Required Minimum Distributions
65
ARTICLE 9 Administration of Plan
71
9.01
Plan Administrative Committee
71
9.02
Duties of Committee
72
9.03
Meetings
72
9.04
Actions By the Committee
72
9.05
Compensation and Bonding
72
9.06
Establishment of Rules and Interpretation of Plan
73
9.07
Service in More Than One Fiduciary Capacity
74
9.08
Limitation of Liability    
74
9.09
Indemnification
74
9.10
Expenses of Administration
74
9.11
Claims Procedures
75
9.12
Limitation on Actions
81
9.13
Class Action Forum
82
ARTICLE 10 Management of Funds
84
10.01
Trust Agreement
84
10.02
Exclusive Benefit Rule
84
10.03
Committee Power and Duties
84
ARTICLE 11 Assignments and Liens
86
11.01
Nonalienation
86











iii

--------------------------------------------------------------------------------





11.02
Qualified Domestic Relations Orders
87
11.03
Facility of Payment
88
11.04
Information
88
11.05
Construction
89
11.06
Proof of Death and Right of Beneficiary or Other Person
89
11.07
Failure to Locate Recipient
89
11.08
Electronic Transmission of Notices to Participants
90
ARTICLE 12 Amendment, Merger and Termination
91
12.01
Amendment of Plan
91
12.02
Merger or Consolidation
91
12.03
Additional Participating Employers
92
12.04
Termination of Plan
93
12.05
Distribution of Assets on Plan Termination or a Complete Discontinuance of
Contributions
93
12.06
Notification of Termination
93
ARTICLE 13 Top-Heavy Provisions
95
13.01
Priority Over Other Plan Provisions
95
13.02
Definitions Used in this Article
95
13.03
Minimum Allocation
98
ARTICLE 14 Limitations on Contributions and Allocations to Participants’
Accounts
100
14.01
Definitions Used in This Article
100
14.02
Actual Deferral Percentage Test
102
14.03
Contribution Percentage Test
105
14.04
Additional Discrimination Testing Provisions
107
14.05
Maximum Annual Additions
109
14.06
Return of Contributions
111
14.07
Contributions in Excess of Section 402(g) Limit
112
ARTICLE 15 General Provisions
114
15.01
No Contract of Employment
114
15.02
Severability
114
15.03
Scrivener’s Errors
114
APPENDIX A - Transfer of Assets from the Jumbo Pictures, Inc.
 
APPENDIX B - Transfer of Certain Assets to or from the Go. Com Plan
 
APPENDIX C - Recognition of Service with Acquisitions or Predecessor Employers
 
APPENDIX D - Transfer of Assets from the Fox Plan
 
APPENDIX E - Transfer of Assets from the Miramax Plan
 
APPENDIX F - Transfer of Assets from the Dream Quest Plan
 
APPENDIX G - Transfer of Assets from the Mammoth Records Plan
 
APPENDIX H - Transfer of Assets from the ABC, Inc. Savings & Investment Plan
 
APPENDIX I - Employees Transferred from Designated Disney Affiliated Companies


 











iv

--------------------------------------------------------------------------------






PREAMBLE
DISNEY SAVINGS AND INVESTMENT PLAN
The Disney Salaried Savings and Investment Plan (the “Plan”) was originally
adopted, effective May 1, 1984, by The Walt Disney Company (“Company”) by
authorization of the Board of its predecessor, Walt Disney Productions, to
provide a retirement savings vehicle for certain salaried employees of the
Company and such other participating companies as approved by the Company as
described in Section 12.03. The Plan was amended thereafter from time to time
and was renamed the Disney Savings and Investment Plan effective February 1,
2007.
The Plan has been amended from time to time and is hereby amended and restated
effective January 1, 2015 (the “Effective Date”), unless a particular provision
specifies a different effective date. This restatement of the Plan incorporates
all amendments to the Plan adopted through December 2015 and supersedes the most
recent prior restatement of the Plan effective January 1, 2010.
The Plan is intended to qualify as a profit sharing plan with a cash or deferred
arrangement under Sections 401(a) and 401(k) of the Internal Revenue Code
(“Code”). Although the Plan is intended to qualify as a profit sharing plan,
employer contributions hereunder may be made without regard to profits. In
addition, the Company Stock ESOP Fund is intended to qualify as an employee
stock ownership plan, within the meaning of Section 4975(e)(7) of the Code.
Pursuant to Article 12, the Company shall have the right to amend or terminate
the Plan at any time without notice to the Participants or Beneficiaries if the
Company so decides in its sole and absolute discretion.
The provisions of this restatement of the Plan shall apply to employees who
terminate employment with the employers on or after the Effective Date. Except
as specifically provided otherwise in this document or required by law, a former
employee’s eligibility for benefits and the amount of benefits, if any, payable
to or on behalf of a former employee shall be determined in accordance with the
provisions of the Plan in effect on the date his employment terminated. In
general, the rights and benefits of an employee included under the Plan in
accordance with the following provisions shall not be affected by the terms of
any amendment to the Plan adopted after such employee’s employment


v

--------------------------------------------------------------------------------





terminates, unless required by law or the amendment expressly provides
otherwise. Notwithstanding the Effective Date of this restatement of the Plan:
1.
Article 4 (Allocations to Participants’ Accounts), Article 6 (Investment
Elections and Voting of Company Stock), Article 9 (Administration of Plan),
Article 10 (Management of Funds), Article 11 (Assignments and Liens), Article 12
(Amendment, Merger and Termination) with the exception of Section 12.03
(Additional Participating Employers), and Article 15 (General Provisions) shall
apply to all employees and former employees (to the extent appropriate) who are
Participants on or after the Effective Date;



2.
An employee’s or former employee’s eligibility for and amount of contributions
allocated with respect to Plan Years beginning before the Effective Date shall
not be affected by the provisions of this restatement of the Plan, except as
expressly provided herein;



3.
The provisions of Section 8.03 (Distributions on Account of Termination of
Employment), Section 8.05 (Method of Payment for Eligible Rollover
Distributions), Section 8.06 (Recapture of Payments), Section 8.07 (Age 59-1/2
Withdrawals), and Section 8.08 (Required Minimum Distributions) shall apply, as
appropriate, to distributions that occur under the Plan on or after the
Effective Date; and



4.
Amendments to the Plan shall be effective as of (a) the dates set forth in the
instruments adopting the amendments (including any prior amendment to or
restatement of the Plan) or (b) the dates specified in the particular provision
of this restatement of the Plan affected by such amendment (or as of the
Effective Date if not specified).

To the extent applicable, beneficiary designation forms, qualified domestic
relations orders, and any other administrative forms or orders on file with the
Committee with respect to Participants and Beneficiaries under the Plan as in
effect before the Effective Date shall continue in full force and effect under
the Plan on and after the Effective Date, subject to the right of such
Participants to change such designations and elections in accordance with Plan
terms.




vi

--------------------------------------------------------------------------------






ARTICLE 1
Definitions


1.01
“ABC Employee” means an Employee who is employed by ABC, Inc. or any subsidiary
or affiliate of ABC, Inc. that is an Employer.



1.02
“Adjustment Factor” means any of the cost of living adjustment factors
prescribed by the Secretary of the Treasury under Section 415(d) of the Code
applied to such items and in such manner as the Secretary shall provide.



1.03
“Affiliated Employer” means any company not participating in the Plan that is:



(a)
a member of a controlled group of corporations as defined in Section 414(b) of
the Code (determined under Code Section 1563(a) without regard to Code Sections
1563(a)(4) and (e)(3)(C)) with the Company; or

(b)
any trade or business under common control (as defined in Code Section 414(c))
with the Company; or

(c)
a member of an affiliated service group (as defined in Code Section 414(m)) that
includes the Company; or

(d)
any other entity required to be aggregated with the Company pursuant to Treasury
regulations under Code Section 414(o).



Notwithstanding the foregoing, for purposes of Section 14.05, the definitions in
Sections 414(b) and (c) of the Code shall be modified by substituting the phrase
“more than 50 percent” for the phrase “at least 80 percent” each place it
appears in Section 1563(a)(1) of the Code.


1.04
“After-Tax Account” means the account maintained for a Participant to record his
after-tax contributions made to the Plan prior to January 1, 1987 and
adjustments relating thereto.







A- 1

--------------------------------------------------------------------------------





1.05
“Aggregate Account” or “Account” means the records, including subaccounts,
maintained by the Committee in the manner provided hereunder to determine the
interest of each Participant in the assets of the Plan and may refer to any or
all of the accounts that a Participant may have under this Plan, namely a
Tax-Deferred Account, a Matching Account, an Automatic Contribution Account, a
Rollover Account, a Special Account, an After-Tax Account or a Roth Account.



1.06
“Alternate Payee” means any Spouse, former Spouse, child or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all, or a portion, of the benefits payable under the Plan
with respect to a Participant.



1.07
“Authorized Leave of Absence” means an absence authorized by an Employer or an
Affiliated Employer under its standard personnel practices as applied in a
uniform and nondiscriminatory manner to all persons similarly situated, provided
that the Employee resumes employment with the Employer or an Affiliated Employer
or retires within the period specified in the Authorized Leave of Absence. An
Employer or an Affiliated Employer is not required to authorize any absence due
to a strike, a walkout or a lockout as an Authorized Leave of Absence. An
absence due to service in the Uniformed Services of the United States shall be
considered an Authorized Leave of Absence provided that the Employee complies
with all of the requirements of federal law in order to be entitled to
reemployment and provided further that the Employee returns to employment with
an Employer or an Affiliated Employer within the period provided by such law.



1.08
“Automatic Contribution” means the Employer Automatic Contribution made to the
Plan on behalf of a Participant pursuant to Section 3.09.



1.09
“Automatic Contribution Account” means the account maintained for a Participant
to record Automatic Contributions made on his behalf pursuant to Section 3.09
and adjustments relating thereto.





2

--------------------------------------------------------------------------------





1.10
“Beneficiary” means any person, persons or entity named by a Participant by
written designation filed with the Committee to receive benefits payable in the
event of the Participant’s death, provided that if the Participant is married
and he designates someone other than his Spouse as the Beneficiary, the
Participant must file a Spousal Consent with the Committee. If any Participant
fails to designate a Beneficiary, or if the Beneficiary designated by a deceased
Participant dies before the Participant, then the Beneficiary shall be deemed to
be the Participant’s surviving Spouse or, if none, then the Beneficiary shall be
determined in accordance with the following order of priority:



(a)
the Participant’s domestic partner (determined in accordance with procedures
prescribed by the Committee), or if none:

(b)
the Participant’s natural and legally-adopted children (equally), or if none;

(c)
the Participant’s parents (equally), or if none;

(d)
the Participant’s brothers and sisters (equally), or if none;

(e)
the Participant’s estate.



1.11
“Board” or “Board of Directors” means the Board of Directors of The Walt Disney
Company.



1.12
“Break in Service” means an Eligibility Computation Period during which an
Employee is credited with less than 501 Hours of Service. Solely for the purpose
of determining if an Employee incurred a Break in Service, Hours of Service
shall also include hours granted, on the basis of forty-five (45) hours per
week, for periods during which an Employee is on an Authorized Leave of Absence.



Notwithstanding the foregoing and solely for the purpose of determining whether
a Break in Service has occurred, an Employee shall be credited with up to 501
Hours of Service during a period of absence by reason of:
(a)
The Employee’s pregnancy;

(b)
The birth of a child of the Employee;



3

--------------------------------------------------------------------------------





(c)
The placement of a child with the Employee in connection with the Employee’s
adoption of such child;

(d)
The caring for such child for a period beginning immediately following such
birth or placement; or

(e)
The Employee’s own illness or caring for his Spouse or a member of his immediate
family pursuant to the Family and Medical Leave Act of 1993 and regulations
thereunder.

Hours of Service credited by reason of the above period of absence shall be
credited in the Plan Year in which the absence occurs if those Hours of Service
are needed to prevent a Break in Service in that year; otherwise, they shall be
credited in the immediately following Plan Year. Such Hours of Service shall be
equal to the normal number of Hours of Service that would have been credited to
the Employee but for the above period of absence; however, in no event shall
more than 501 Hours of Service be credited. The Committee may require that an
Employee file a written request to receive credit for Hours of Service under
this paragraph. Unless otherwise determined by the Committee or an Employer’s
personnel practices, an Employee who is absent from work for the reasons
described in this paragraph shall be deemed to have terminated employment for
all purposes of this Plan other than the special Break in Service rule in this
paragraph.


1.13
“Code” means the Internal Revenue Code of 1986, as amended.



1.14
“Committee” means the Investment and Administrative Committee of The Walt Disney
Company Sponsored Qualified Benefit Plans and Key Employees Deferred
Compensation and Retirement Plan.



1.15
“Company” means The Walt Disney Company and its successors.



1.16
“Company Stock” means common stock of the Company.







4

--------------------------------------------------------------------------------





1.17
Company Stock ESOP Fund” means the Investment Fund established and maintained
pursuant to Section 6.01(a)(i)(A)(I).



1.18
“Company Stock Non-ESOP Fund” means the Investment Fund established and
maintained pursuant to Section 6.01(a)(i)(A)(II).



1.19
“Compensation” means an Employee’s base pay (excluding overtime, bonuses,
relocation reimbursement, stock options, incentive compensation, profit
participation, compensation for extended work week, or other extraordinary
payments, as determined by the Committee) and an ABC Employee’s commissions and
sales bonuses paid during the calendar year by the Employer in return for the
Employee’s services. Except, for an ABC Employee who is represented by a
collective bargaining representative, “Compensation” means the amount of covered
compensation prescribed by the collective bargaining agreement with the Employer
pursuant to which he is treated as a Covered Employee. Compensation does not
include:



(a)
Employer contributions to any pension plan other than contributions caused by an
Employee’s salary deferral reduction pursuant to Section 401(k) of the Code;

(b)
Employer contributions to this Plan or any other plan of deferred compensation
maintained by an Employer other than Tax-Deferred Contributions;

(c)
Fringe benefits not taxable to the Employee (other than an elective qualified
transportation fringe arrangement described in Code Section 132(f)(4));

(d)
Payments to or on behalf of an individual after he is no longer an Employee;

(e)
Imputed life insurance and all other forms of imputed income (for example, but
not by way of limitation, income based on the value of health care coverage for
the Employee’s domestic partner, regardless of whether the Employee is permitted
to exclude such amount from taxable gross income);

(f)
Back pay; and

(g)
.Any Compensation in lieu of unused vacation and/or sick pay.





5

--------------------------------------------------------------------------------





Except as provided otherwise in Article 3, Compensation shall not, for Plan
purposes, exceed the Maximum Compensation Limitation.


1.20
“Covered Employee” means:

(a)
For an Employee who is not an ABC Employee:

(i)
Except as provided in (ii) or (iii) below, an Employee of an Employer who
receives Compensation in the form of a salary (as distinguished from hourly‑paid
Employees), whether or not such Employee is exempt for wage-and-hour-law
purposes.

(ii)
If employed by Magical Cruise Company, Limited, an Employee must be a salaried
Employee as described in (i), a United States citizen, an officer of Magical
Cruise Company, Limited, and not eligible for additional overtime when working
over 70 hours in a week.

(iii)
If employed by DCL Island Development, Ltd., an Employee must be a salaried
Employee as described in (i) and either a United States citizen or holder of a
valid Green Card issued by U.S. Citizenship and Immigration Services (or any
successor agency).



Notwithstanding the above, an Employee described in any of the following
paragraphs shall not be a Covered Employee, except to the extent the Company
elects, by a written notice, to extend Plan participation to such Employee:
(A)
an Employee who is covered by a collective bargaining agreement, unless the
applicable collective bargaining agreement specifically provides for coverage by
the Plan;

(B)
an Employee who is employed by an Employer pursuant to an oral or written
agreement that provides that the individual shall not be eligible to participate
in the Plan;





6

--------------------------------------------------------------------------------





(C)
an Employee who is a “Leased Employee” (determined, for this purpose, without
regard to the requirement that services be performed for at least one year);

(D)
an Employee who is a non-resident alien with no United States source income; and

(E)
an Employee designated by an Employer as employed in a division or group, or at
a site that the Employer determined, on a nondiscriminatory basis, shall not be
eligible to participate in the Plan.



(b)
For an ABC Employee, an Employee who is a regular Full-Time Employee or a
regular Part-Time Employee and who is remunerated in U.S. currency, except that
an ABC Employee described by any of the following paragraphs shall not be a
Covered Employee:



(i)
an Employee who is covered by a collective bargaining agreement, unless the
applicable bargaining agreement specifically provides for coverage by the Plan;
or

(ii)
an Employee if at the time of the adoption of the Plan by his Employer, or
thereafter, the Employer elects to exclude some or all employees described in
Section 410(b)(3)(C) of the Code and the Employee is excluded from the Plan by
reason of such election; or

(iii)
an individual who is employed as a “daily hire” which means, for purposes of
this paragraph (iii) and subject to the provisions of applicable collective
bargaining agreements, an Employee who is hired by his Employer on a day to day
basis, usually for a one-day assignment; or

(iv)
an individual who is hired for what is intended by his Employer to be a
temporary period for a position in connection with a special event, such as
Olympics coverage or Presidential election coverage; or



7

--------------------------------------------------------------------------------





(v)
an individual who is hired in a position for a specific prime time program or
series produced by the Entertainment Division of the ABC Television Network; or



(vi)
an individual who is employed pursuant to an agreement that provides that the
individual shall not be eligible to participate in the Plan; or



(vii)
an individual who is not classified as an employee by the Employer, but who is
treated as an Employee by reason of being treated as a “common law” employee of
the Employer pursuant to the standards prescribed by Internal Revenue Service
Revenue Ruling 87-41 or any successor thereto; or



(viii)
an Employee who is an Employee by reason of being treated as a Leased Employee
(determined, for this purpose, without regard to the requirement that services
be performed for at least one year); or



(ix)
an Employee whose basic compensation for services on behalf of the Employer is
not paid directly by the Employer; or



(x)
an Employee of any division, unit, or department designated by the Employer to
be a non-participating division, unit, or department; or



(xi)
an hourly-paid Employee who is not covered by a collective bargaining agreement.



Notwithstanding the provisions of paragraphs (iv) and (v) above, an ABC Employee
described in either of said paragraphs shall be treated as a Covered Employee to
the extent that the terms of a collective bargaining agreement to which his
Employer is a party require the Employee to be treated as a Covered Employee.
Expiration of a collective bargaining agreement shall not by itself affect an
Employee’s status as a Covered Employee pending execution of a new


8

--------------------------------------------------------------------------------





collective bargaining agreement. For purposes of this subsection (b), a
“Full-Time Employee” means an ABC Employee who is designated as full-time by his
Employer under standards uniformly applied to similarly situated employees and a
“Part-Time Employee” is an ABC Employee who is not a Full-Time Employee,
including an ABC Employee who is designated as “casual” by his Employer.
(c)
For purposes of this definition of “Covered Employee,” and notwithstanding any
other provisions of the Plan to the contrary, individuals who are not classified
by the Company, in its discretion, as employees under Code Section 3121(d)
(including but not limited to, individuals classified by the Company as
independent contractors and non-employee consultants) and individuals who are
classified by the Company, in its discretion, as employees of any entity other
than the Company or an Affiliated Employer do not meet the definition of Covered
Employee and are ineligible for benefits under the Plan, even if the
classification by the Company is determined to be erroneous, or is retroactively
revised. In the event the classification of an individual who is excluded from
the definition of Covered Employee under the preceding sentence is determined to
be erroneous or is retroactively revised, the individual shall nonetheless
continue to be excluded from the definition of Covered Employee and shall be
ineligible for benefits for all periods prior to the date the Company determines
its classification of the individual is erroneous or should be revised. The
foregoing sets forth a clarification of the intention of the Company regarding
participation in the Plan for any Plan Year, including Plan Years prior to the
amendment of this definition of “Covered Employee.”



1.21
“Effective Date” means January 1, 2015, the date this amended and restated Plan
becomes effective. The Plan was originally effective May 1, 1984.



1.22
“Eligibility Computation Period” means, with respect to an Employee, the
applicable of (a) or (b) as follows:

(a)
the 12‑consecutive‑month period commencing on the Employee’s Employment
Commencement Date in which he is credited with at least 1,000 Hours of Service;
or



9

--------------------------------------------------------------------------------





(b)
in the case of an Employee who is not credited with at least 1,000 Hours of
Service in the 12‑month period described in Section 1.22(a) above, a Plan Year,
commencing with the Plan Year beginning immediately following the Employee’s
Employment Commencement Date, in which he has been credited with at least 1,000
Hours of Service.

An Employee’s Eligibility Computation Periods are subject to and may be ignored
pursuant to the Rule of Parity.
Notwithstanding the foregoing, individuals who (i) became Employees as a result
of the acquisition of Anaheim Property, Inc. (d.b.a.) as Pan Pacific Hotel
Anaheim or the entity commonly known as the California Angeles, or (ii) were
employees of Carlson Travel dedicated to the Disney account who became Employees
as a result of an immediate transfer from Carlson Travel shall be deemed to have
completed one Eligibility Computation Period on their Employment Commencement
Date, provided that they had completed a least one year of prior service with
their relevant employers on such date.
1.23
“Eligible Employee” means a Covered Employee who has attained age eighteen (18)
and has reached the ninetieth (90th) day following his Employment Commencement
Date; provided, however, that the requirement that the Covered Employee attain
age eighteen (18) shall not apply to an ABC Employee and the requirement that
the Covered Employee has reached the ninetieth (90th) day following his
Employment Commencement Date shall not apply to ESPN Regular Remote Employees.



1.24
“Employee” means any person receiving Compensation for services rendered to an
Employer or an Affiliated Employer, whose Compensation is subject to withholding
of United States federal income tax and/or for whom Social Security
contributions are made by an Employer or an Affiliated Employer, including any
Leased Employee but excluding any person who serves solely as a director or
independent contractor. In determining whether an individual is an Employee for
purposes of the Plan, the individual shall only be classified as an Employee
with respect to a period of time only if the Employer or Affiliated Employer
treated the individual as a common law employee for payroll tax purposes for
such period



10

--------------------------------------------------------------------------------





of time, regardless of any later determination that such individual was or may
have been a common law employee during such period. Notwithstanding the
foregoing, a Leased Employee, although not treated as a common law employee for
payroll tax purposes by an Employer or an Affiliated Employer, shall be
considered an Employee under the Plan.
Employee excludes the following:
(a)
an individual who serves solely as a director or independent contractor or an
individual whom the Employer or Affiliated Employer regards to be an independent
contractor;



(b)
an individual who is not classified as an Employee by an Employer or Affiliated
Employer, but who is treated as an Employee by reason of being treated as a
“common law” employee of the Employer or Affiliated Employer pursuant to the
standards prescribed by Internal Revenue Service Ruling 87-41 or any successor
thereto;



(c)
an individual whose basic compensation for services on behalf of an Employer or
Affiliated Employer is not paid directly by an Employer or Affiliated Employer;
and



(d)
an individual working for a company providing goods or services (including
temporary employee services) to an Employer or Affiliated Employer whom the
Employer or Affiliated Employer does not regard to be a common law employee of
the Employer or Affiliated Employer.



1.25
“Employer” means the Company and any subsidiary or affiliate of the Company that
adopts this Plan in accordance with Section 12.03.



1.26
“Employment Commencement Date” means, subject to any applicable Appendix, the
first date as of which an Employee is credited with an Hour of Service for an
Employer or an Affiliated Employer. For an Employee of an entity that first
becomes an Affiliated Employer on or after December 3, 2007, the first date as
of which the Employee is credited with an Hour of Service shall be determined
taking into account hours of service with such entity



11

--------------------------------------------------------------------------------





(determined under Section 1.30 as if the entity had been at all times an
Affiliated Employer), but only if the Board of Directors or the Committee has
not determined in advance that service with such entity will not be credited for
this purpose.


1.27
“Enrollment Date” means the first day of the first payroll period after an
Employee becomes an Eligible Employee, or the beginning of any payroll period
thereafter, as of which the Eligible Employee elects to commence participation
in the Plan in accordance with Section 2.02.



1.28
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



1.29
“Highly Compensated Employee” means for any Plan Year, any Employee of the
Employer or an Affiliated Employer (whether or not eligible for participation in
the Plan) who:



(a)
was a 5 percent owner (as defined in Section 414(q)(2) and Section 416(i) of the
Code) for such Plan Year or the prior Plan Year, or

(b)
for the preceding Plan Year received Statutory Compensation in excess of
$115,000 (which is the dollar amount in effect for the Plan Year immediately
preceding the Plan Year beginning on the Effective Date), and was among the
highest 20 percent of employees for the preceding Plan Year when ranked by
Statutory Compensation paid for that year, excluding, for purposes of
determining the number of such employees, such Employees as the Committee may
determine on a consistent basis pursuant to Section 414(q) of the Code. The
$115,000 dollar amount in the preceding sentence shall be adjusted from time to
time for the cost of living in accordance with Section 414(q) of the Code.

Notwithstanding the foregoing, Employees who are nonresident aliens and who
receive no earned income from the Employer or an Affiliated Employer that
constitutes income from sources within the United States shall be disregarded
for all purposes of this Section. In addition, when the highest-paid 20 percent
of employees for the preceding Plan Year are determined, Employees of acquired
Employers and Affiliated Employers for which the


12

--------------------------------------------------------------------------------





transition period described in Section 410(b)(6)(C) of the Code has not ending
shall be disregard.
The Employer’s top-paid group election as described above shall be used
consistently in determining Highly Compensated Employees for determination years
of all employee benefit plans of the Employer and Affiliated Employers to which
Section 414(q) of the Code applies (other than a multiemployer plan) that begin
with or within the same calendar year, until such election is changed by Plan
amendment in accordance with IRS requirements. The provisions of this Section
shall be further subject to such additional requirements as shall be described
in Section 414(q) of the Code and its applicable regulations, which shall
override any aspects of this Section inconsistent therewith.


1.30
“Hour of Service” means, with respect to any applicable computation period:

(a)
each hour for which an Employee is paid or is entitled to payment for the
performance of duties for an Employer or an Affiliated Employer during the
applicable computation period;



(b)
each hour for which an Employee is paid, or is entitled to payment, by an
Employer or an Affiliated Employer on account of a period during which no duties
are performed (regardless of whether the employment relationship has terminated)
because of vacation, holiday, illness, incapacity (including disability),
layoff, jury duty, military duty, or leave of absence, but:

(i)
no more than 501 Hours of Service are to be credited under this subsection (b)
to an Employee for any single continuous period during which he performs no
duties (whether or not the period occurs in a single computation period);



(ii)
an hour is not credited where an individual directly or indirectly is paid or is
entitled to payment because of a period during which no duties are performed if
that payment is made or is due under a plan maintained solely



13

--------------------------------------------------------------------------------





for the purpose of complying with applicable workers’ compensation or
unemployment compensation or disability insurance laws; and


(iii)
Hours of Service will not be credited for a payment that solely reimburses an
Employee for medical or medically related expenses incurred. For purposes of
this subsection (b), a payment is deemed to be made by or be due from an
Employer or an Affiliated Employer regardless of whether it is made by or due
from that entity directly or indirectly through a trust fund or insurers (among
others) to which that entity contributes or pays premiums and regardless of
whether contributions made or due to the trust fund or insurer or other funding
vehicle are for the benefit of particular individuals or are on behalf of a
group of individuals in the aggregate.



(c)
each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer or Affiliated Employer. The same Hours of
Service must not be credited both under subsection (a) or (b) and also under
this subsection (c). Thus, for example, if an Employee receives a back-pay award
following a determination that he was paid at an unlawful rate for Hours of
Service previously credited, he is not entitled to additional credit for the
same Hours of Service. Crediting of Hours of Service for back pay awarded or
agreed to with respect to periods described in subsection (b) is subject to the
limitations set forth in that subsection. For example, no more than 501 Hours of
Service are required to be credited for payment of back pay, to the extent that
the back pay is awarded or agreed to for a period of time during which an
Employee did not or would not have performed duties.



(d)
For determining Hours of Service for reasons other than the performance of
duties, the special rule provided in 29 C.F.R. Section 2530.200b-2(b) is
incorporated by reference. That rule provides that Hours of Service are credited
on the basis of the number of hours in the Employee’s regular work schedule or,
in the case of a payment not calculated in units or time, by dividing the
payment in question by the Employee’s most recent hourly rate of pay.



14

--------------------------------------------------------------------------------







(e)
For purposes of crediting Hours of Service to computation periods, the special
rule provided in 29 C.F.R. Section 2530.200b-2(c) is incorporated by reference.
That rule provides that Hours of Service are credited to an Employee in the
computation periods covered by the Employee’s regular work schedule during the
period of nonperformance.



(f)
The determination of Hours of Service must be made from records of hours worked
and hours for which payment is made or due.



(g)
For purpose of determining Hours of Service credited each Employee must be
credited with at least forty-five (45) Hours of Service for each week for which
he would be required to be credited with at least one Hour of Service under
subsection (a).



(h)
Hours of Service credit for a period of “qualified military service” shall be
determined in accordance with Section 2.04.



1.31
“Income” means the net gain or loss of the Trust Fund from investments, as
reflected by interest payments, dividends, realized and unrealized gains and
losses on securities, other investment transactions and expenses paid from the
Trust Fund. In determining the Income of the Trust Fund as of any date, assets
shall be valued on the basis of their then fair market value.



1.32
“Investment Fund” means the one or more investment funds provided pursuant to
Section 6.01(a) hereof.



1.33
“Leased Employee” means any person (other than a person treated as a common law
employee of the Employer or Affiliated Employer) who, pursuant to an agreement
between the Employer or Affiliated Employer and any other person (“leasing
organization”), performed services for the Employer or Affiliated Employer or
any related persons determined in accordance with Section 414(n)(6) of the Code
on a substantially full-time basis for a period of at least one year (i.e., has
completed at least 1,500 Hours of Service in the initial 12 consecutive months
services were performed or during any Plan Year that



15

--------------------------------------------------------------------------------





begins during or after such initial year) and such services are performed under
the primary direction of or control by the Employer or Affiliated Employer. In
the case of any person who is a Leased Employee before or after a period of
service as an Employee, the entire period during which he performed services as
a Leased Employee shall be counted as service as an Employee for all purposes of
the Plan, except that he shall not, by reason of that status, become a
Participant of the Plan.


1.34
“Matching Account” means the account maintained for a Participant to record
Matching Contributions made on his behalf pursuant to Section 3.02 and
adjustments relating thereto.



1.35
“Matching Contribution” means the Employer Matching Contribution made to the
Plan on behalf of a Participant pursuant to Section 3.02.



1.36
“Maximum Compensation Limitation” means $265,000 as of the Effective Date,
adjusted thereafter for cost-of-living increases in accordance with Code Section
401(a)(17)(B). Annual Compensation means compensation during the Plan Year or
such other consecutive 12-month period over which compensation is otherwise
determined under the Plan (the determination period). The cost-of-living
adjustment in effect for a calendar year applies to annual compensation for the
determination period that begins with or within such calendar year.



1.37
“Participant” means any individual on whose behalf any Accounts are maintained
under the Plan, the balance of which has not been distributed in full to him or
his Beneficiary.



1.38
“Plan” means the Disney Savings and Investment Plan (the “Disney Salaried
Savings and Investment Plan” before February 1, 2007) as set forth in this
document, and as it may be amended from time to time.



1.39
“Plan Year” means the calendar year, except for the short year from May 1, 1984
through December 31, 1984, which was the first year of the Plan.



1.40
“Qualified Domestic Relations Order” means a domestic relations order that
creates or recognizes the existence of an Alternate Payee’s right to, or assigns
to an Alternate Payee the right to, receive all or portion of the benefits
payable with respect to a Participant.



16

--------------------------------------------------------------------------------





The order must (a) be a judgment, decree or order (including the approval of a
property settlement agreement) that is made pursuant to a state domestic
relations law, (b) relate to the provision of child support, alimony payments or
marital property rights for the benefit of a Spouse, former Spouse, child, or
other dependent of the Participant, and (c) otherwise meets the requirements of
Section 206(d)(3) of ERISA and Section 414(p) of the Code, as determined by the
Committee.


1.41
“Reemployment Commencement Date” means the date an Employee first is credited
with an Hour of Service following a prior Break in Service.



1.42
“Rollover Account” means the account maintained for a Participant to record his
Rollover Contributions to the Trust Fund pursuant to Section 3.05 and
adjustments relating thereto.



1.43
“Rollover Contribution” means a Rollover Contribution made to the Plan by a
Participant pursuant to Section 3.05.



1.44
“Roth Account” means the account maintained for a Participant to record
contributions made on his behalf by an Employer pursuant to a Roth Contribution
agreement described in Section 3.08, any rollover Roth amounts accepted by the
Plan pursuant to Section 3.05(b), and adjustments relating to Roth Contributions
or rollover Roth amounts.



1.45
“Roth Contributions” means an Employer’s contribution made to the Plan on behalf
of a Participant pursuant to a Roth Contribution agreement described in Section
3.08.



1.46
“Rule of Parity” means a rule pursuant to which an Employee who incurs a Break
in Service shall have his Eligibility Computation Periods that occur prior to
such Break in Service ignored or restored. If an Employee incurs a Break in
Service prior to becoming eligible to participate hereunder, his Eligibility
Computation Periods prior to such Break in Service shall not be taken into
account if the number of consecutive one-year Breaks in Service equals or
exceeds the greater of the Employee’s Eligibility Computation Periods completed
prior to the first such Break in Service or five. Eligibility Computation
Periods previously eliminated by a prior application of this Section 1.46 shall
not be counted for purposes of this Section 1.46.



17

--------------------------------------------------------------------------------





1.47
“Section 402(g) Limit” means for any calendar year, the dollar limitation
contained in Code Section 402(g) in effect for such calendar year.



1.48
“Special Account” means the account maintained for a Participant to record
Special Contributions made on his behalf pursuant to Section 3.03, and
adjustments relating thereto.



1.49
“Special Contribution” means the Employer Special Contribution made to the Plan
on behalf of a Participant pursuant to Section 3.03.



1.50
“Spousal Consent” means written consent given by a Participant’s Spouse to an
election made by the Participant of a specified form of benefit or a designation
by the Participant of a specified Beneficiary other than the Spouse. The
specified form or specified beneficiary shall not be changed unless further
Spousal Consent is given, unless the Spouse expressly waives the right to
consent to any future changes. Spousal Consent shall be duly witnessed by a Plan
representative or notary public and shall acknowledge the effect on the Spouse
of the Participant’s election. The requirement for Spousal Consent may be waived
by the Committee if it is established to its satisfaction that there is no
Spouse, or that the Spouse cannot be located, or because of such other
circumstances as may be established by applicable law. Spousal Consent shall be
applicable only to the particular Spouse who provides such consent.



1.51
“Spouse” means any person married to a Participant if (and only if) the marriage
to that individual was legal and valid when it was entered into, under the laws
of the jurisdiction where it was entered into. The term “Spouse” also shall
include a former Spouse of a Participant to the extent required by a Qualified
Domestic Relations Order. A Spouse does not include a domestic partner through
civil union or other similar formal relationship that is not treated as marriage
under applicable law.



1.52
“Statutory Compensation” means “compensation” actually paid or made available to
the Participant (or includable in the gross income of the Participant) by the
Employer or an Affiliated Employer, where “compensation” includes the items
described in Treas. Reg. §



18

--------------------------------------------------------------------------------





1.415(c)-2(b)(1) and (2), but excludes the items described in Treas. Reg. §
1.415(c)-2(c). Statutory Compensation includes amounts that would otherwise be
included in compensation as described in the immediately preceding sentence but
for an election under Code Sections 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k), or 457(b); provided, however, that amounts not included in income under
Section 125 of the Code include any amount not available to a Participant in
cash in lieu of group health coverage because the Participant is unable to
certify that he has other health coverage, but only if the Employer or
Affiliated Employer does not otherwise request or collect information regarding
the Participant’s other health coverage as part of the enrollment process for
the health plan. Notwithstanding the foregoing, Statutory Compensation shall not
include compensation paid or made available to the Participant after the
Participant’s termination of employment with the Employer or Affiliated
Employer, except (I) regular pay (within the meaning of Treas. Reg. §
1.415(c)-2(e)(3)(ii)) that is paid by the later of two and one-half months after
the Participant terminates employment or the end of the Plan Year or limitation
year (as applicable) in which the Participant terminates employment and (II)
differential pay amounts required to be included pursuant to Code Section
414(u)(12).


1.53
“Tax-Deferred Account” means the account maintained for a Participant to record
contributions made on his behalf by an Employer pursuant to a Tax-Deferred
Contribution agreement described in Section 3.01 and adjustments relating
thereto.



1.54
“Tax-Deferred Contributions” means an Employer’s contribution made to the Plan
on behalf of a Participant pursuant to a Tax-Deferred Contribution agreement
described in Section 3.01.



1.55
“Trust Agreement” means the trust agreement or agreements that may be
established from time to time hereunder and as the same may from time to time be
amended and/or restated.



1.56
“Trust Fund” means all money or other property that is held by the Trustee,
pursuant to the terms of the Trust Agreement.





19

--------------------------------------------------------------------------------





1.57
“Trustee” means the entity or its successor acting as the trustee under the
Trust Agreement, or any other trustee or trustees designated in any trust
agreement or agreements that may be established to carry out the purposes of
this Plan.



1.58
“Valuation Date” means the date as of which the Trustee shall determine the
value of the assets in the Trust Fund for purposes of enabling the Committee or
its delegate to determine the value of the Aggregate Accounts.





20

--------------------------------------------------------------------------------






ARTICLE 2
Eligibility and Participation


2.01
Eligibility

Only Eligible Employees may participate in this Plan.
2.02
Participation

Any individual who was a Participant in the Plan immediately preceding the
Effective Date shall be considered a Participant on the Effective Date.
Thereafter, an Eligible Employee shall become a Participant as of the first
Enrollment Date after he:
(a)
authorizes his Tax-Deferred Contributions in accordance with Section 3.01 or
Roth Contributions in accordance with Section 3.08;



(b)
names a Beneficiary; and



(c)
selects investment fund(s) pursuant to Article 6.

The Company may, in its sole and absolute discretion, waive any or all of the
participation requirements set forth above for the Employees of any Employer.
2.03
Reemployment of Former Employees and Former Participants

Any person employed by an Employer as an Eligible Employee who was previously a
Participant or was previously eligible to become a Participant shall be
immediately eligible to become a Participant in the Plan. Any other person
reemployed by an Employer may participate in the Plan on meeting the
requirements of Section 2.02.
2.04
Special Rules Relating to Veteran’s Reemployment Rights Under USERRA



(a)
Notwithstanding any contrary provision of the Plan, the rules of Sections
2.04(d) and 2.04(e) shall apply to any Participant who is reemployed upon return
from qualified military service as set forth in Sections 2.04(b) and 2.04(c). It
is intended



21

--------------------------------------------------------------------------------





that contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Code Section 414(u).


(b)
“Qualified military service” means any service in the uniformed services, as
defined in chapter 43 of title 38, United States Code, by an individual if the
individual is entitled to reemployment rights under chapter 43 with respect to
such service.



(c)
A Participant shall be treated as reemployed upon returning to work with an
Employer or Affiliated Employer following qualified military service if:

i.
The Participant did not separate from military service with a disqualifying
discharge or under other than honorable conditions;



ii.
The Participant, or an appropriate officer of the uniformed service, gave the
Employer or Affiliated Employer advance notice of his intent to serve (unless
prevented by military necessity or impossible or unreasonable under all
circumstances);



iii.
The Participant has five years or less of cumulative qualified military service
in his employment relationship with the Employer or Affiliated Employer
(excluding any periods that are disregarded when applying the five-year limit
under chapter 43 of title 38, United States Code); and



iv.
The Participant reports for work or submits an application for reemployment with
the Employer or Affiliated Employer in a timely manner. Subject to special rules
set forth in chapter 43, title 38 of the United States Code for individuals who
are hospitalized or convalescing from illness or injury, a reemployment request
is timely if the Participant reports for work or submits an application for
reemployment to the Employer or Affiliated Employer after his period of
qualified military service ends as follows:







22

--------------------------------------------------------------------------------





Period of Qualified Military Service
Deadline for Report/Submission
Fewer than 31 days or any length if the service was for purposes of fitness
examination
The beginning of the first full regularly-scheduled work period on the first
full calendar day following completion of the service, and the expiration of 8
hours after a period allowing for safe transportation from the place of that
service to the Participant’s residence (unless impossible or unreasonable)
31 to 180 days
Within 14 days (unless impossible or unreasonable)
181 days or more
Within 90 days



(d)
In the event this Section 2.04 applies to a Participant:

(i)
The Participant shall not incur a Break in Service by reason of his period of
qualified military service.



(ii)
The Participant’s period of absence due to qualified military service shall be
included in the determination of his Hours of Service, his status as an Eligible
Employee under Section 1.23, and his eligibility for Matching Contributions
under Section 3.02(b), as if the Participant had remained employed in the
position he held with the Employer or Affiliated Employer before such absence
began.



(iii)
The Participant shall be deemed to have received Compensation during the period
of absence due to qualified military service at the rate he would have received
Compensation had he remained employed as an Employee for that period or, if such
rate is not reasonably certain, on the basis of the Participant’s average rate
of Compensation during the 12-month period immediately preceding such period of
qualified military service (or, if shorter, the period of the Participant’s
employment as an Employee immediately preceding such period).







23

--------------------------------------------------------------------------------





(e)
In the event this Section 2.04 applies to a Participant, he shall be permitted
to make additional Tax-Deferred Contributions or Roth Contributions as provided
in this Section 2.04(e):



(i)
Tax-Deferred Contributions or Roth Contributions made under this Section 2.04(e)
must be made within five years (or, if less, three times the length of his most
recent period of qualified military service) after his reemployment and while
the Participant is an Employee.



(ii)
The maximum amount of Tax-Deferred Contributions or Roth Contributions that the
Participant may make under this Section 2.04(e) is the maximum amount of
Tax-Deferred Contributions or Roth Contributions that he would have been
permitted to make during the period of absence due to qualified military service
if he had continued to be employed by the Employer during such period in the
position he held with the Employer immediately before such absence and received
Compensation as set forth in Section 2.04(d)(iii). The maximum amount of
Tax-Deferred Contributions or Roth Contributions so determined shall be reduced
by the amount of any Tax-Deferred Contributions or Roth Contributions actually
made by the Participant during his period of absence due to qualified military
service.



(iii)
The Employer shall contribute Matching Contributions that would have been
attributable to Tax-Deferred Contributions or Roth Contributions made pursuant
to this Section 2.04(e) as soon as practicable after such Tax-Deferred
Contributions or Roth Contributions are made.



(iv)
Contributions made pursuant to this Section 2.04(e):



(A)shall not be taken into account for purposes of the Section 402(g) Limit and
the otherwise applicable limitations under Section 14.05 for the taxable year or
limitation year in which the contributions are made;


24

--------------------------------------------------------------------------------





rather such contributions shall be taken into account for purposes of such
limitations for the year to which the contributions relate; and


(B)shall not be taken into account for purposes of the limitations described in
Sections 14.02 or 14.03 for any year.


(v)
Although Tax-Deferred Contributions, Roth Contributions or Matching
Contributions made under to this Section 2.04(e) may relate to a prior period,
no investment earnings or losses shall be credited to such contributions prior
to the date they are actually made.



(f)
In the event a Participant has an outstanding loan under the Plan at the time a
period of qualified military service begins, the rules set forth in Section
7.02(e) shall apply.



(g)
In accordance with Code Section 401(a)(37) and guidance issued thereunder, the
survivors of a Participant who dies while performing qualified military service
shall be eligible for any additional benefits (other than additional
contributions related to the period of qualified military service) that would
have been provided under the Plan if the Participant had resumed employment as
described in Section 2.04(c) and immediately thereafter terminated employment
due to death.



(h)
To the extent required by Code Section 414(u)(12) and guidance issued
thereunder, an individual receiving differential wage payments (within the
meaning of Code Section 3401(h)(2)) from the Employer or an Affiliated Employer
shall be treated as an employee and the differential wage payments shall be
treated as compensation.



(i)
The following distribution options are available to Participants (including
Participants who have terminated employment) who are absent from work due to
military service:



(i)
A Participant who, by reason of being a member of a reserve component (as
defined in section 101 of title 37, United States Code), is ordered or called



25

--------------------------------------------------------------------------------





to active duty after September 11, 2001 for a period in excess of 179 days or
for an indefinite period may elect a distribution of all or part of his
Tax-Deferred Account and Roth Account in the form of a lump sum. Such election
may be made, in the form and manner prescribed by the Committee, at any time
during the period beginning on the date of such order or call (or January 1,
2009 if later) and ending at the close of the active duty period.


(ii)
A Participant who is performing service in the uniformed services (as defined in
chapter 43 of title 38, United States Code) while on active duty for a period of
more than 30 days may elect a distribution of all or part of his Tax-Deferred
Account and Roth Account in the form of a lump sum. Such election may be made,
in the form and manner prescribed by the Committee, at any time during such
active duty period. If a Participant who has not terminated employment receives
a distribution under this clause (ii) that is not otherwise permitted under
clause (i) above or Section 8.07 of the Plan, the Participant shall be
prohibited from making Tax-Deferred Contributions or Roth Contributions under
this Plan during the six-month period beginning on the date of the distribution.
This clause (ii) is intended to satisfy the requirements of Code Section
414(u)(12)(B) and shall be construed in a manner that will effectuate this
intent.



2.05
Transferred Participants

(a)
If a Participant remains in the employ of an Employer or an Affiliated Employer
but ceases to be an Eligible Employee, his participation under the Plan shall be
suspended, provided, however, that during the period of his employment in such
ineligible position:



(i)
he shall cease to have any right to elect Tax-Deferred or Roth Contributions or
to make Rollover Contributions;





26

--------------------------------------------------------------------------------





(i)
he shall not receive allocations of Matching Contributions, Automatic
Contributions, or Special Contributions;



(ii)
he shall continue to participate in income allocations pursuant to Section
4.02(a); and



(iii)
the provisions of Articles 6 and 8 shall continue to apply.



(b)
If an Employee again becomes an Eligible Employee, his rights and privileges as
an Eligible Employee under this Plan shall be restored. In addition, to the
extent applicable, the Employee’s Matching Contribution for the Plan Year in
which he again becomes an Eligible Employee shall be determined under Section
3.02 after taking into account any tax-deferred, Roth and matching contributions
allocated to the Employee for such Plan Year under any qualified defined
contribution plan maintained by an Affiliated Employer in which the Employee was
participating immediately before he resumed Eligible Employee status.



2.06
Termination of Employment and Termination of Participation

Under this Plan, termination of employment occurs on the date an Employee is no
longer employed with an Employer or an Affiliated Employer. An Eligible
Employee’s participation in the Plan shall terminate on the date he terminates
employment, unless the Participant is entitled to benefits under the Plan, in
which event his participation shall terminate when those benefits are
distributed to him.




27

--------------------------------------------------------------------------------






ARTICLE 3
Contributions


3.01
Tax-Deferred Contributions

(a)
A Tax-Deferred Contribution represents an agreement by an Eligible Employee with
his Employer to accept a reduction in Compensation in consideration of a
contribution to the Plan by the Employer on the Participant’s behalf in the same
amount.



(b)
In accordance with rules that the Committee shall prescribe from time to time,
an Eligible Employee may elect to enter into an agreement with his Employer as
described in Section 3.01(a) by indicating the amount of Tax-Deferred
Contributions he wishes to be contributed by his Employer. Tax-Deferred
Contributions shall be subject to the following:



(i)
Tax-Deferred Contributions may be any whole percentage of a Participant’s
Compensation (determined without regard to the Maximum Compensation Limitation)
between one (1) percent and fifty (50) percent.



(ii)
Except as provided in Section 2.04 or 3.07, a Participant’s Tax-Deferred
Contributions for any Plan Year may not exceed the Section 402(g) Limit for the
applicable Plan Year or fifty (50) percent of the Participant’s Compensation for
the Plan Year limited by the Maximum Compensation Limitation, if less.



(iii)
Tax-Deferred Contributions shall be made by regular payroll reduction.



(c)
Tax-Deferred Contribution elections are effective following the Participant’s
Enrollment Date or as soon as administratively feasible thereafter. An election
of Tax-Deferred Contributions shall remain in force until changed in the form
and manner specified by the Committee. A Participant may elect to cease
contributions



28

--------------------------------------------------------------------------------





at any time. Elections to increase, decrease or cease Tax-Deferred Contributions
are effective as soon as administratively possible following receipt by the
Committee. A Participant may not change his election with respect to
Tax-Deferred Contributions already made by payroll deduction. Notwithstanding
the foregoing, if a Participant is reclassified or transferred to an employment
category not included among Eligible Employees, deferrals shall cease as of the
first payroll period in which the reclassification or transfer is effective.
Notwithstanding any contrary provision of this Section 3.01, if the amount being
deducted from a Participant’s Compensation is changed due to an error by the
Company, the Participant shall be deemed to have elected to make such change, as
of the effective date of the change, if the Participant does not advise the
Committee in writing (or by any other means that is acceptable to the Committee)
of his objection to such change within 90 days after his receipt of the first
paycheck (or payroll advice) reflecting such change.
(d)
Tax-Deferred Contributions shall be transmitted to the Trustee as of the
earliest date on which such contributions can reasonably be segregated from the
Employer’s general assets, but no later than the fifteenth business day of the
month following the payroll month in which the Tax-Deferred Contribution was
deducted from the Participant’s Compensation.



(e)
All Tax-Deferred Contributions are subject to the limitations of Article 14 and
the further limitations of this Article.



3.02
Matching Contributions

(a)
Each Employer will contribute, with respect to Participants (other than ESPN
Regular Remote Employees) employed by it who have met the eligibility
requirements set forth in Section 3.02(b), a Matching Contribution equal to 50%
of so much of the aggregate Tax-Deferred Contributions and Roth Contributions
made on behalf of the Participant for the Plan Year as do not exceed 4% (6% to
the extent the Participant is a Covered Employee described in Section
1.20(a)(ii) or (iii)) of the Participant’s Compensation for the Plan Year,
determined without regard to the



29

--------------------------------------------------------------------------------





Maximum Compensation Limitation, disregarding, for the Plan Year in which the
Participant first satisfies the eligibility requirements, contributions made and
Compensation earned before the Participant satisfies the eligibility
requirements or enrolls in the Plan, if later; provided, however, that Matching
Contributions made on behalf of a Participant for any Plan Year shall not exceed
2% (3% to the extent the Participant is a Covered Employee described in Section
1.20(a)(ii) or (iii)) of the Maximum Compensation Limitation for the Plan Year.


(b)
A Participant shall be eligible for Matching Contributions if he is a Covered
Employee who has attained age eighteen (18) and has reached the one-year
anniversary of his Employment Commencement Date; provided, however, that the
requirement that the Covered Employee attain age eighteen (18) shall not apply
to an ABC Employee.



(c)
Notwithstanding the foregoing, Matching Contributions of the Employers are
discretionary and are not required.



(d)
All Matching Contributions shall be paid to the Trustee no later than the time
prescribed by law for filing the federal income tax returns of the Employers,
including any extensions granted for the filing of such tax returns.



(e)
All Matching Contributions are subject to the limitations of Article 14 and the
further limitations of this Article.



3.03
Special Contributions

(a)
Special Contributions are not required and are made at each Employer’s
discretion.



(b)
Special Contributions may be made to correct an Actual Deferral Percentage test
failure under Section 14.02, to correct a Contribution Percentage test failure
under Section 14.03, or in order to satisfy the average benefit percentage test
described in Section 410(b)(2) of the Code, provided that the requirements for
taking such contributions into account in such tests as set forth in applicable
Treasury regulations (including the requirement that such contributions not be
disproportionate) are met.



30

--------------------------------------------------------------------------------





(c)
Special Contributions are made on behalf of Participants who are not Highly
Compensated Employees and who are actively employed by the Employer on the last
day of the pay period for which a Special Contribution is made.



(d)
All Special Contributions shall be paid to the Trustee no later than the time
prescribed by law for filing the federal income tax returns of the Employers,
including any extensions granted for the filing of such tax returns.



(e)
All Special Contributions are subject to the limitations of Article 14 and the
further limitations of this Article.



3.04
Deductibility Limitations and Form of Contribution

(a)
In no event shall the aggregate Tax-Deferred, Roth, Matching, Automatic, and
Special Contributions of the Employers exceed the amount deductible by the
Employers for such Plan Year for income tax purposes as a contribution to the
Trust under the applicable provisions of the Code. All Participant Tax-Deferred
or Roth Contribution elections, Matching Contributions, Automatic Contributions,
and Special Contributions are specifically conditioned on such deductibility.



(b)
All contributions of the Employers shall be in cash, except that Matching
Contributions and Special Contributions may be made in the form of Company
Stock.



3.05
Rollover Contributions

(a)
Subject to Committee procedures and without regard to any limitations on
contributions set forth in this Plan, the Plan may receive from a Covered
Employee, regardless of whether he is an Eligible Employee, in cash, any portion
of:



(i)
An Eligible Rollover Distribution (as defined in Section 8.05(d)(i)) paid to the
Covered Employee from a qualified trust described in Code Section 401(a), an
annuity plan described in Code Section 403(a), an annuity contract described in
Section 403(b) of the Code or an eligible plan under Section



31

--------------------------------------------------------------------------------





457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state, provided that the Covered Employee pays over such amount to the Trustee
on or before the 60th day after the day it was received by the Covered Employee;


(ii)
An Eligible Rollover Distribution (as defined in Section 8.05(d)(i)) paid as a
direct rollover to the Trustee on behalf of the Covered Employee by a qualified
trust described in Code Section 401(a), an annuity plan described in Code
Section 403(a), an annuity contract described in Section 403(b) of the Code or
an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state; and



(iii)
A distribution described in Code Section 408(d)(3)(A)(ii) (as modified by Code
Section 408(d)(3)(D)) from an individual retirement account or annuity (conduit
or non-conduit) paid to the Covered Employee provided that the Covered Employee
pays over such amount to the Trustee on or before the 60th day after the day it
was received by the Covered Employee.



(b)
Notwithstanding the foregoing:

(i)
the Plan shall not accept any after-tax amounts under this Section 3.05; that
is, amounts (other than Roth amounts described below in paragraph (iii)) that
would not be taxable to the Covered Employee upon distribution from this Plan;



(ii)
the Plan shall not accept any amounts from a Covered Employee or on behalf of a
Covered Employee from a contributory individual retirement account or annuity of
the Covered Employee; and



(iii)
the Plan may accept a “rollover” contribution to a Participant’s Roth Account
only if it is a direct rollover from another Roth contribution account under



32

--------------------------------------------------------------------------------





an applicable retirement plan described in Code Section 402A(e)(1) and only to
the extent the rollover is permitted under the rules of Code Section 402(c).


(c)
Upon approval by the Committee the amount transferred to the Plan by the Covered
Employee shall be deposited by the Trustee. Any rollover Roth amounts accepted
pursuant to Section 3.05(b)(iii) shall be credited to the Covered Employee’s
Roth Account, and any other rollover amounts shall be credited to the Covered
Employee’s Rollover Account. A Covered Employee shall be 100% vested in his
Rollover Account and such Rollover Account shall share in allocations of income,
gains and losses from investment options.



(d)
Upon a transfer described in this Section 3.05 by a Covered Employee who is not
a Participant, the Covered Employee’s Rollover Account shall represent his sole
interest in the Plan until he becomes a Participant.



(e)
The Committee shall develop such other procedures and may require such
information from a Covered Employee desiring to make a rollover as it deems
necessary or desirable to determine that the proposed rollover will meet the
requirements of this Section 3.05 and that the amount rolled over qualifies for
rollover treatment pursuant to applicable provisions of the Code.



3.06
After Tax-Contributions

Voluntary after-tax contributions made by a Participant prior to January 1, 1987
are maintained in his After-Tax Account, which is 100% vested and nonforfeitable
at all times.
3.07
Catch-up Contributions

All Employees who are eligible to make Tax-Deferred Contributions under this
Plan and who have attained age 50 before the end of the Plan Year shall be
eligible to make catch-up contributions in accordance with and subject to the
limitations of Code Section 414(v). Such catch-up contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code Sections 402(g) and 415. The Plan shall


33

--------------------------------------------------------------------------------





not be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Sections 401(a)(4), 401(k)(3), 401(k)(11), 401(k)(12),
410(b) or 416, as applicable, by reason of the making of such catch-up
contributions.
3.08
Roth Contributions

(a)
Eligible Employees will be permitted to make Roth Contributions. A Roth
Contribution represents an agreement by an Eligible Employee with his Employer
to (i) accept a reduction in Compensation in consideration of a contribution to
the Plan by the Employer on the Participant’s behalf in the same amount, (ii)
designate the contribution irrevocably, at the time of the election as a Roth
Contribution that is being made in lieu of all or a portion of the Tax-Deferred
Contribution the Participant is otherwise eligible to make under Section 3.01 of
the Plan; and (iii) provide that the contribution will be treated by the
Employer as includable in the Participant's income pursuant to Section 402A of
the Code.



(b)
An Eligible Employee may enter into an agreement with his Employer as described
in Section 3.08(a) in accordance with the same rules that apply to Tax-Deferred
Contributions under Section 3.01(b).



(c)
An Eligible Employee’s aggregate Tax-Deferred and Roth Contributions shall not
exceed the limits set forth in Section 3.01(b), the limitations of Article 14,
or the further limitations of this Article.



(d)
Roth Contribution elections and Roth Contributions shall be subject to Sections
3.01(c) and 3.01(d), respectively.



3.09
Automatic Contribution for ESPN Regular Remote Employees

(a)
For each Plan Year, the applicable Employer shall contribute, on behalf of each
Participant who is an ESPN Regular Remote Employee, an amount equal to 4% of the
Participant’s Compensation.



34

--------------------------------------------------------------------------------





(b)
All Automatic Contributions shall be paid to the Trustee no later than the time
prescribed by law for filing the federal income tax returns of the Employers,
including any extensions granted for the filing of such tax returns.



(c)
All Automatic Contributions are subject to the limitations of Article 14 and the
further limitations of this Article.





35

--------------------------------------------------------------------------------






ARTICLE 4
Allocations to Participants’ Accounts


4.01
Individual Accounts

The Committee shall create and maintain adequate records to disclose the
interest in the Trust Fund of each Participant and Beneficiary. Such records
shall be in the form of individual accounts and credits and charges shall be
made to such accounts in the manner herein described. When appropriate, a
Participant shall have any or all of the following separate accounts: a
Tax-Deferred Account, a Roth Account, a Matching Account, a Special Account, an
Automatic Contribution Account, a Rollover Account and an After-Tax Account. The
maintenance of individual accounts is only for accounting purposes, and a
segregation of the assets of the Trust Fund to each account shall not be
required. Distributions and withdrawals made from an account shall be charged to
the account as of the date paid.
4.02
Account Allocations

The Accounts of Participants and Beneficiaries shall be adjusted in accordance
with the following:
(a)
Income: As of each Valuation Date, each Investment Fund shall be revalued
separately. Based on such revaluation of the Investment Funds, each Account
shall be revalued as of the applicable Valuation Date to reflect its
proportionate share of investment experience since the immediately preceding
Valuation Date.



(b)
Tax-Deferred Contributions: As of each Valuation Date, the Tax-Deferred
Contributions received by the Trust Fund since the immediately preceding
Valuation Date shall be allocated to the Tax-Deferred Accounts of the
Participants on whose behalf such contributions were made.



(c)
Matching Contributions: As of each Valuation Date, the Matching Contributions
received by the Trust Fund since the immediately preceding Valuation Date shall
be allocated to the Matching Account of the Participants on whose behalf such
contributions were made.



36

--------------------------------------------------------------------------------





(d)
Special Contributions: As of each Valuation Date, Special Contributions received
by the Trust Fund since the immediately preceding Valuation Date shall be
allocated to the Special Accounts of Participants who are not Highly Compensated
Employees and who were actively employed on the last day of the pay period for
which the Special Contribution was made. The allocation for each Participant
eligible to receive a share of the allocation shall be equal to the total amount
of the Special Contribution divided by the total number of Participants eligible
to receive an allocation of Special Contributions. Therefore, each eligible
Participant shall receive the same dollar amount of allocation of Special
Contributions as each other eligible Participant.



(e)
Rollover Contributions: As of each Valuation Date, the Rollover Contributions
received by the Trust Fund since the immediately preceding Valuation Date on
behalf of a Participant shall be allocated to such Participant’s Rollover
Account.



(f)
Roth Contributions: As of each Valuation Date, the Roth Contributions and any
rollover Roth amounts received by the Trust Fund since the immediately preceding
Valuation Date shall be allocated to the Roth Accounts of the Participants on
whose behalf such Roth Contributions and Roth rollovers were made.



(g)
Automatic Contributions: As of each Valuation Date, the Automatic Contributions
received by the Trust Fund since the immediately preceding Valuation Date shall
be allocated to the Automatic Contribution Accounts of the Participants on whose
behalf such Automatic Contributions were made.



4.03
Limitation on Allocations

Notwithstanding any of the foregoing, the amount of contributions that may be
allocated to a Participant’s Aggregate Account for a Plan Year shall be subject
to the limitations under Sections 401(k), 401(m) and 415 of the Code as set
forth in Article 14.


37

--------------------------------------------------------------------------------





4.04
No Guarantee

The Employers, the Committee, and the Trustee do not guarantee the Participants
or their Beneficiaries against loss or depreciation or fluctuation of the value
of the assets of the Trust Fund.
4.05
Statement of Accounts

The Committee will furnish each Participant, each Alternate Payee, and each
Beneficiary of a deceased Participant, at least quarterly, a statement showing
the value of his Aggregate Account, the allocations to and distributions from
his Accounts, and such other information as may be required by applicable law.
No statement will be provided to a Participant or Beneficiary after the
Participant’s entire vested and nonforfeitable interest in his Accounts is
distributed.




38

--------------------------------------------------------------------------------






ARTICLE 5
Vesting


5.01
Nonforfeitability of Aggregate Account

Except as provided in Section 11.07 and Article 14, the interest of each
Participant in his Aggregate Account shall be 100% vested and nonforfeitable at
all times.
5.02
Automatic Contribution Account

Except as provided in Section 11.07 and Article 14, the interest of each
Participant in his Automatic Contribution Account shall be 100% vested and
nonforfeitable at all times.




39

--------------------------------------------------------------------------------






ARTICLE 6
Investment Elections and Voting of Company Stock


6.01
Investment Options

(a)
The assets of the Trust Fund shall be maintained in multiple Investment Funds so
as to provide alternative investment vehicles for the assets of the Plan. Such
separate funds shall include:



(i)
Funds Investing in Company Stock. Each of the Company Stock funds described in
Section 6.01(a)(i)(A) shall be an Investment Fund under the Plan when indicated,
subject to Sections 6.01(a)(i)(B) through 6.01(a)(i)(F):



(A)The Company Stock funds offered under the Plan on and after the Effective
Date shall be as follows:


(I)    The Company Stock ESOP Fund (a share-accounted fund as described in
Section 6.01(a)(i)(C)) shall be an Investment Fund under the Plan. The Company
Stock ESOP Fund shall constitute an “employee stock ownership plan” within the
meaning of Section 4975(e)(7) of the Code (herein referred to as the “ESOP”). No
contribution made to the Plan may be invested in the Company Stock ESOP Fund.
Participants may elect to transfer funds from another Investment Fund (other
than the Company Stock Non-ESOP Fund described in Section 6.01(a)(i)(A)(II))
into the Company Stock ESOP Fund and to transfer funds from the Company Stock
ESOP Fund to another Investment Fund (other than the Company Stock Non-ESOP
Fund) pursuant to Section 6.01(d)(ii).


(II)    The Company Stock Non-ESOP Fund (a share-accounted fund as described in
Section 6.01(a)(i)(C)) shall be an Investment Fund under the Plan. The Company
Stock Non-ESOP Fund shall not


40

--------------------------------------------------------------------------------





constitute an “employee stock ownership plan” within the meaning of Section
4975(e)(7) of the Code. Contributions made to the Plan that are subject to a
Participant’s direction to invest in Company Stock shall be invested in the
Company Stock Non-ESOP Fund. Participants may not elect to transfer funds from
another Investment Fund into the Company Stock Non-ESOP Fund, although
Participants may elect to transfer funds from the Company Stock Non-ESOP Fund to
another Investment Fund (other than the Company Stock ESOP Fund described in
Section 6.01(a)(i)(A)(I)) pursuant to Section 6.01(d)(ii). In each Plan Year,
all assets of the Company Stock Non-ESOP Fund shall be transferred to the
Company Stock ESOP Fund as of the earliest business day after the record date
for the Company Stock dividend and before the close of such year as is
administratively practicable.
(B)The Company Stock funds described in Section 6.01(a)(i)(A) shall not be
managed investment funds and shall be invested, to the maximum extent
practicable, entirely in Company Stock at all times.


(C) Each Participant’s proportional interest in the Company Stock ESOP Fund or
the Company Stock Non-ESOP Fund shall be measured in full and fractional shares
of Company Stock held by the Company Stock ESOP Fund or the Company Stock
Non-ESOP Fund, respectively. Any and all rights to sell Company Stock shall be
administered in accordance with the Company’s insider trading policy.


(D)The Company, the settlor of the Plan, intends the Company Stock funds
described in Section 6.01(a)(i)(A) to offer eligible employees opportunities to
invest indirectly in Company Stock and to participate in the performance of
Company Stock on terms similar to those that apply to Company shareholders. The
Company intends the Company Stock funds described in Section 6.01(a)(i)(A) to
offer such opportunities over an indefinite period of time during which the
performance of Company Stock


41

--------------------------------------------------------------------------------





could vary widely. The Company intends such Company Stock funds to continue to
offer such opportunities under all market conditions and regardless of the
current, recent, or historical performance of the Company or Company Stock (for
example, regardless of whether, over any period of time (of whatever duration),
the Company pays dividends to its shareholders and regardless of whether, over
any period of time (of whatever duration), the market price of Company Stock (I)
rises or falls, (II) is volatile or stable, or (III) is high or low in relation
to any reference point). The Company recognizes that an investment in an
undiversified fund, such as the Company Stock ESOP Fund, or the Company Stock
Non-ESOP Fund, is subject to greater risk than is an investment in a diversified
fund, and the Company expects eligible employees to take that greater risk into
account when deciding whether to participate (or to continue participating) in
any such fund.


(E)Because the purpose of the Company Stock funds described in Section
6.01(a)(i)(A) is to offer eligible employees opportunities to invest indirectly
in Company Stock and to participate in the performance of such stock on terms
similar to those that apply to Company shareholders, the Plan’s fiduciaries and
administrators shall not (I) disclose material non-public information regarding
the Company or Company Stock to the Plan, to the Trustee or other Plan
fiduciaries, or to Participants or their Beneficiaries or Alternate Payees
before such information is publicly disclosed or (II) based on such non-public
information (and before such information is publicly disclosed), cause the Plan,
the Trustee or other Plan fiduciaries, or Participants or their Beneficiaries or
Alternate Payees to take any action with respect to Company Stock (such as
buying or selling Company Stock or directing funds into or out of a Company
Stock fund described in Section 6.01(a)(i)(A)).




42

--------------------------------------------------------------------------------





(F)Each Participant shall be entitled to elect, at such time and such manner as
the Committee shall prescribe, to receive a distribution from the Plan of an
amount in cash equal to the Participant's proportional interest in any dividends
paid with respect to Company Stock held on the record date for the dividend by
the Company Stock ESOP Fund. A Participant may make such an election with
respect to the dividends paid on any given date only if the value of the
Participant’s proportional interest in the dividends paid on such date is at
least $10 or the Participant elects to receive dividends by electronic funds
transfer. If an election to receive a cash distribution is made, payment shall
be made to the Participant not later than 90 days after the close of the Plan
Year in which such dividend is paid to the Plan. Participants shall not be
entitled to elect under this subparagraph to receive a distribution from the
Plan of dividends paid with respect to Company Stock held on the record date for
the dividend by the Company Stock Non-ESOP Fund. Dividends paid with respect to
Company Stock held on the record date for the dividend by:


(I)    the Company Stock ESOP Fund, with respect to which no election to receive
a cash distribution has been made or is available, or


(II)    the Company Stock Non-ESOP Fund,
shall be reinvested in additional shares of Company Stock and the Aggregate
Accounts of eligible Participants will be credited with additional shares and/or
fractional shares of Company Stock.


(ii)
Other Funds. Additional Investment Funds may be established by the Committee,
which (except to the extent provided to the contrary in this Section 6.01) shall
have the sole discretion to determine the number and character of such
additional Investment Funds. The Committee, in its sole discretion, shall have
the authority to limit or eliminate the availability of



43

--------------------------------------------------------------------------------





any of the Investment Funds established pursuant to this Section 6.01(a)(ii);
provided, however, that the Committee, in its capacity as the Plan’s investment
fiduciary, shall not have the authority to limit or eliminate the availability
of any Company Stock fund described in Section 6.01(a)(i)(A).


(b)
Subject to the provisions of Section 6.01(f), the Committee shall adopt such
rules and procedures as it deems advisable with respect to all matters relating
to the selection and use of the Investment Funds, provided that all Participants
are treated uniformly.



(c)
Except to the extent that a Participant’s loan is considered a separate
investment pursuant to Section 7.01, each Participant shall designate the
Investment Fund(s) (to the extent such Investment Fund(s) are available for new
contributions) under which his Tax-Deferred, Roth, After-Tax, Rollover,
Matching, Automatic, and Special Contributions and loan repayments under Article
7 are to be invested. Such designation shall be in the form and manner
prescribed by the Committee. If a Participant fails to designate the Investment
Fund(s) under which any of his contributions are to be invested, such
contributions shall be invested in the default Investment Fund(s) specified in
the Trust Agreement.



(d)
A Participant may (i) change his election of Investment Funds with respect to
his future contributions, or (ii) redesignate the proportions and/or the
Investment Funds in which amounts already allocated to his Tax-Deferred, Roth,
After-Tax, Rollover, Matching, Automatic Contribution, and Special Accounts
shall be invested (to the extent such Investment Fund(s) are available to accept
contributions or transferred amounts). Elections made under this Section 6.01(d)
shall be in the form and manner prescribed by the Committee, and shall be
subject to any limitations described elsewhere in this Section 6.01.



(e)
If a Participant dies, his Beneficiary has the same investment election rights
as the Participant had prior to his death, until the Participant’s Aggregate
Account is distributed to the Beneficiary.



44

--------------------------------------------------------------------------------





(f)
The Plan, including its constituent ESOP, is intended to constitute a plan
described in Section 404(c) of ERISA and Title 29 of the Code of Federal
Regulations, Section 2550.404c-1. As such, the Plan’s fiduciaries may be
relieved of liability for any losses that are the direct and necessary result of
investment instructions given by a Participant or a Beneficiary.



(g)
Each Participant is solely responsible for the selection of his investment
options. The Trustee, the Committee, the Employers, and the officers,
supervisors and other employees of the Employers are not empowered to advise a
Participant as to the manner in which his accounts shall be invested. The fact
that an Investment Fund is available to Participants for investment under the
Plan shall not be construed as a recommendation for investment in that
particular Investment Fund.



(h)
Notwithstanding the foregoing provisions of Sections 6.01(a) through (g), the
Plan shall comply with the diversification requirements of Section 401(a)(35) of
the Code and Treasury regulations and other applicable guidance issued
thereunder. In this respect, a Participant, Beneficiary, or Alternate Payee
shall be eligible to transfer all or part of the portion of his Aggregate
Account that is invested in the Company Stock ESOP Fund or the Company Stock
Non-ESOP Fund to any of the other available Investment Funds (to the extent
available for transfers in), as provided in Section 6.01(c) or (d). In addition:



(i)
The Investment Funds described in Section 6.01(a) shall include not less than
three Investment Funds, other than any Company Stock fund described in Section
6.01(a)(i)(A), into which a Participant, Beneficiary, or Alternate Payee may
elect to transfer amounts invested in such a Company Stock fund. Each such
additional Investment Fund shall be diversified and have materially different
risk and return characteristics (or shall qualify to be treated as such pursuant
to Treasury regulations or other applicable guidance).



(ii)
The rules adopted by the Committee pursuant to Section 6.01(b):



45

--------------------------------------------------------------------------------





(A)shall provide Participants, Beneficiaries, and Alternate Payees with
reasonable, periodic opportunities to direct the transfer described in (i),
occurring not less frequently than quarterly; and


(B)shall not impose direct or indirect restrictions or conditions with respect
to investment in any Company Stock fund described in Section 6.01(a)(i)(A) that
are not imposed on investments in other Investment Funds, other than
restrictions or conditions required or designed to ensure compliance with
securities laws (such as, the rules that permit a three-day settlement period
for securities transactions) or such other restrictions or conditions as may
otherwise be permitted under Treasury regulations or other applicable guidance.


(iii)
The Committee shall notify Participants, Beneficiaries, and Alternate Payees of
their diversification rights at the time, in the manner, and to the extent
required pursuant to Section 101(m) of ERISA and regulations and other guidance
issued thereunder.



6.02
Voting of Company Stock



(a)
Voting. Each Participant with an interest in any Company Stock fund described in
Section 6.01(a)(i)(A) shall have the right to direct the Trustee as to the
manner in which the Trustee is to vote (including not to vote) the full and
fractional shares of Company Stock held by the Company Stock ESOP Fund and the
Company Stock Non-ESOP Fund that are credited to the Participant’s Aggregate
Account, hereinafter referred to as the “Participant’s interest in Company
Stock.” Directions from a Participant to the Trustee concerning the voting of
Company Stock shall be communicated in writing, or by such other means as is
agreed upon by the Trustee and the Committee. These directions shall be held in
confidence by the Trustee and shall not be divulged to the Committee, the
Company, or any officer or employee thereof, or any other person except to the
extent that the consequences of such



46

--------------------------------------------------------------------------------





directions are reflected in reports regularly communicated to any such persons
in the ordinary course of the performance of the Trustee’s services hereunder.
Upon its receipt of the directions, the Trustee shall vote the shares of Company
Stock reflecting the Participant’s interest in Company Stock as directed by the
Participant. Except as otherwise required by law, the Trustee shall vote shares
of Company Stock reflecting the Participant’s interest in Company Stock for
which it has received no direction from the Participant as directed by the
independent fiduciary appointed by the Committee for such purposes.
Notwithstanding the foregoing, if, with respect to a particular year, no
fiduciary has been appointed by the Committee or the appointed independent
fiduciary does not provide timely direction, the Trustee shall vote the shares
of the Company Stock reflecting the Participant’s interest in Company Stock for
which it has received no direction from the Participant in the same proportion
on each issue as it votes those shares reflecting Participants’ interests in
Company Stock for which the Trustee has received voting directions from
Participants.


(b)
Tender and Exchange Offers. Each Participant with an interest in any Company
Stock fund described in Section 6.01(a)(i)(A) shall have the right to direct the
Trustee to tender or not to tender some or all of the shares of Company Stock
reflecting such Participant’s interest in Company Stock described in the first
sentence of Section 6.02(a). Directions from a Participant to the Trustee
concerning the tender of Company Stock shall be communicated in writing, or by
such other means as is agreed upon by the Trustee and the Committee. These
directions shall be held in confidence by the Trustee and shall not be divulged
to the Committee, the Company, or any officer or employee thereof, or any other
person except to the extent that the consequences of such directions are
reflected in reports regularly communicated to any such persons in the ordinary
course of the performance of the Trustee’s services hereunder. The Trustee shall
tender or not tender shares of Company Stock as directed by the Participant.
Except as otherwise required by law, the Trustee shall not tender shares of
Company Stock reflecting a Participant’s interest in Company Stock for which it
has received no direction from the Participant.



47

--------------------------------------------------------------------------------





i.
Withdrawal of Tender. A Participant who has directed the Trustee to tender some
or all of the shares of Company Stock reflecting the Participant’s interest in
Company Stock may, at any time prior to the tender offer withdrawal deadline,
direct the Trustee to withdraw some or all of the tendered shares reflecting the
Participant’s interest, and the Trustee shall withdraw the directed number of
shares from the tender offer prior to the tender offer withdrawal deadline. A
Participant shall not be limited as to the number of directions to tender or
withdraw that the Participant may give to the Trustee.



ii.
Tender Proceeds. A direction by a Participant to the Trustee to tender shares of
Company Stock reflecting the Participant’s interest in Company Stock shall not
be considered a written election under the Plan by the Participant to withdraw,
or have distributed, any or all of his withdrawable interest in the Plan. The
Trustee shall credit to each Account of the Participant from which the tendered
shares were taken the proceeds received by the Trustee in exchange for the
shares of Company Stock tendered from the Account. Pending receipt of directions
from the Participant or the Committee, as provided in the Plan, as to which of
the remaining Investment Funds the proceeds should be invested in, the Trustee
shall invest the proceeds in such Investment Fund(s) as may be prescribed by the
Trust Agreement.



iii.
Exchange Offers. All of the provisions of this Section 6.02(b) shall apply to
exchange offers as well as to tender offers.



(c)
Other Shareholder Rights. With respect to all shareholder rights other than the
right to vote, the right to tender or exchange, and the right to withdraw shares
previously tendered, in the case of Company Stock, the Trustee shall follow the
procedures described in Section 6.02(a).



(d)
Stock Conversions. All of the provisions of this Section 6.02 shall apply to
securities received as a result of a conversion of Company Stock.



48

--------------------------------------------------------------------------------











49

--------------------------------------------------------------------------------






ARTICLE 7
Participant Loans


7.01
Loans to Active Participants

The Committee shall direct the Trustee to loan a Participant or Alternate Payee
who is actively employed by an Employer an amount from his Tax-Deferred, Roth,
After-Tax, Matching, Special, Automatic Contribution, and Rollover Accounts in
accordance with the rules of this Section and the Plan’s loan rules, which shall
be considered to be a part of the Plan.
(a)
A Participant or Alternate Payee may have only one outstanding loan at a time.



(b)
A Participant’s or Alternate Payee’s loan shall not be less than $1,000 and
shall not exceed the lesser of (i) $50,000, reduced to the extent of the
Participant’s or Alternate Payee’s highest outstanding loan balance during the
immediately prior 12-month period (ending the day before the new loan is
granted) under the Plan and any other qualified plan maintained by the Employer
or an Affiliated Employer or (ii) 50% of the total dollar value of the
Participant’s or Alternate Payee’s Tax-Deferred, Roth, After-Tax, Matching,
Special, Automatic Contribution, and Rollover Accounts as of the date the loan
is made.



(c)
Spousal Consent for a loan will not be required.



(d)
All loans shall be subject to the approval of the Committee and to such rules or
regulations as the Committee shall adopt.



(e)
An application for a loan by a Participant or Alternate Payee shall be made in
accordance with the administrative procedures set forth by the Committee.



(f)
Each loan shall be made at a reasonable rate of interest determined in
accordance with the Plan’s loan rules. The interest rate so determined with
respect to a particular loan shall be fixed for the duration of such loan. Each
loan shall be secured by the balance remaining in the borrower’s Aggregate
Account or by such other security as the Committee may deem to be adequate.



50

--------------------------------------------------------------------------------





(g)
Each loan shall be treated as a separate investment of the funds credited to a
Participant’s or Alternate Payee’s Tax-Deferred, Roth, After‑Tax, Matching,
Special, Automatic Contribution, or Rollover Account.



(h)
Loan proceeds shall be taken from the Participant’s or Alternate Payee’s
Aggregate Accounts in the order prescribed in administrative procedures
established by the Committee, as revised by the Committee from time to time in
its discretion.



(i)
In accordance with Code Section 72(p)(3), the Committee shall notify the
borrower that no interest deduction can be claimed with respect to any loan
secured by the borrower’s Tax-Deferred Account or Roth Account.



(j)
Loan documentation will be processed within the time periods established by the
Committee in its administrative procedures.



7.02
Repayment of Loans

(a)
The period of repayment for any loan shall be arrived at by agreement between
the Committee and the borrower. The repayment period shall be in full year
increments and shall not exceed five (5) years, except that a 30-year repayment
period may apply to any loan used for the purpose of purchasing a home that is
the Participant’s or Alternate Payee’s principal residence.



(b)
Loans may be repaid in full at any time. Partial prepayment is not allowed.



(c)
Repayment of loans shall be by regular payroll deduction, and all loans shall be
contingent on the borrower’s payroll deduction authorization, provided that if a
Participant is subsequently granted an unpaid leave of absence or is transferred
to an Affiliated Employer or a position or location with the Employer that is
not covered by the Plan (or ceases to have sufficient compensation from which
the loan payment can be made, including following a termination of employment),
the Participant must continue to make timely level installment payments of
principal and interest, by



51

--------------------------------------------------------------------------------





certified check, bank check, or money order or by such other method as may be
prescribed by the Committee. Loan payments shall be transmitted to the Trustee
in accordance with the Committee’s usual administrative practice, provided that,
if a Participant’s loan is funded in part by an amount attributable to his Roth
Account, a proportionate share of each of the Participant’s loan payments shall
be allocated to the Participant’s Roth Account.


(d)
Loan defaults shall be treated as taxable distributions pursuant to Code
requirements, but may not be applied to the borrower’s collateral in his
Tax-Deferred, Roth, Matching, Automatic Contribution, or Special Account until
such time as a distribution from such accounts could otherwise be made under the
Plan.



(e)
Notwithstanding the foregoing, in the event a Participant enters qualified
military service as defined in Section 2.04(b), loan repayments shall be
suspended (and interest shall cease to accrue) during the period of service, and
the period of repayment shall be extended by the number of months of the period
of qualified military service; provided, however, if the Participant incurs a
termination of employment and requests a distribution pursuant to Article 8, the
loan shall be canceled, and the outstanding loan balance shall be distributed
pursuant to Article 8.





52

--------------------------------------------------------------------------------






ARTICLE 8
Distributions to Participants and Beneficiaries


8.01
Withdrawals from After-Tax Account and Rollover Account

(a)
A Participant may elect to withdraw amounts credited to his After-Tax Account,
provided that the minimum withdrawal amount shall be $250 or, if less, the total
value of the Participant’s After-Tax Account.



(b)
A Participant may elect to withdraw amounts credited to his Rollover Account,
provided that the minimum withdrawal amount shall be $250 or, if less, the total
value of the Participant’s Rollover Account.



(c)
Elections under this Section 8.01 shall be on forms approved by the Committee
for that purpose.



8.02
Hardship Withdrawals

(a)
A Participant who either:

i.
has not terminated employment, or



ii.
has terminated employment but is a former ABC Employee who first became a member
under the ABC, Inc. Savings & Investment Plan before January 1, 1995,

may request a distribution in the event the Participant has a hardship as
defined in subsections (b) and (c). Hardship withdrawals are limited to the
excess of the total amount of the Participant’s Rollover Account, the total
amount of the Participant’s Matching Account, the value of the Participant’s
Tax-Deferred Account as of December 31, 1988, plus the principal of the
Participant’s Tax-Deferred Contributions made from and after January 1, 1989 and
the principal of the Participant’s Roth Contributions over any outstanding loan
the Participant may have and the sum of any prior hardship withdrawals. A
hardship withdrawal shall not be made for an amount less than $250.


53

--------------------------------------------------------------------------------





(b)
A distribution will be made on account of hardship only if the distribution is
necessary to satisfy an immediate and heavy financial need of the Participant.
For purposes of this Plan, a distribution is made on account of an immediate and
heavy financial need of the Participant only if the distribution is for:



i.
the payment of medical expenses described in Section 213(d) of the Code incurred
or to be incurred by the Participant, the Participant’s Spouse, any dependents
of the Participant (as defined in Section 152 of the Code, but without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)), or the Participant’s Beneficiary;



ii.
costs directly related to the purchase of a principal residence for the
Participant or a major rehabilitation of the living quarters of the
Participant’s principal residence, but excluding mortgage payments;



iii.
the payment of tuition, related educational fees, room and board for up to the
next twelve (12) months of post-secondary education for the Participant, his or
her Spouse, children, dependents (as defined in Code Section 152, but without
regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)), or the Participant’s
Beneficiary;



iv.
the prevention of the eviction of the Participant from his principal residence
or foreclosure on the mortgage of the Participant’s principal residence;



v.
the payment of burial or funeral expenses for the Participant’s Spouse, child,
parent, mother-in-law, father-in-law, other dependents (as defined in Code
Section 152, but without regard to Section 152(d)(1)(B)), or Beneficiary; or



vi.
the payment of expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Section 165 of the
Code (without regard to whether the loss exceeds 10% of adjusted gross income).



54

--------------------------------------------------------------------------------





(c)
A distribution will be considered necessary to satisfy an immediate and heavy
financial need of the Participant only if all three (3) of the following
requirements are satisfied:



i.
the distribution is not in excess of the amount required to relieve the
immediate and heavy financial need of the Participant (taking into account the
taxable nature of the distribution);



ii.
the Participant has obtained (or is currently obtaining) all distributions,
withdrawals, and loans available under the Plan and all other plans maintained
by any Employer or any Affiliated Employer (including any available distribution
of dividends described in Section 6.01(a)(i)(F)) other than hardship
distributions and the Participant represents in writing, on forms provided by
the Committee and by providing any documentation required by the Committee, that
the need cannot be relieved through reimbursement or compensation by insurance
or otherwise, by reasonable liquidation of the Participant’s assets, to the
extent such liquidation would not itself cause an immediate and heavy financial
need, by cessation of Tax-Deferred and Roth Contributions under the Plan, by
withdrawals, distributions (other than hardship distributions) or nontaxable
loans (at the time of the loan) from any plan maintained by any other entity by
which the Participant is employed, or by borrowing from commercial sources on
reasonable commercial terms; and



iii.
the Committee determines that it can reasonably rely on the Participant’s
written representation.



(d)
Distributions pursuant to this Section will be made as soon as practicable
following the Committee’s approval of the Participant’s written request for
withdrawal and will be made in the form of a single lump sum payment. The
Committee may request any documentation it may require from a Participant to
make a determination that the Participant is eligible for a hardship withdrawal
hereunder.



55

--------------------------------------------------------------------------------





(e)
A Participant who receives a hardship withdrawal under this Section 8.02 shall
be prohibited from making Tax-Deferred or Roth Contributions under this Plan and
elective deferrals and employee contributions under all other plans of the
Employer or an Affiliated Employer for six months after receipt of the
distribution.



(f)
All hardship withdrawal elections must be made on forms approved by the
Committee for that purpose.



8.03
Distributions on Account of Termination of Employment



(a)
Except as set forth in Section 8.03(c) below, distribution of a Participant’s
Aggregate Account shall commence as soon as practicable after the Participant’s
termination of employment, but in no event later than the time prescribed by
Section 409(o) of the Code. A Participant’s distributable Aggregate Account is
based on the value of that Account as of the Valuation Date the Aggregate
Account is to be distributed, except that there will be added to the value of
the Participant’s Aggregate Account the fair market value of any amounts
allocated to his Aggregate Account under Article 4 after that Valuation Date. If
a loan is outstanding from the Trust Fund to the Participant on the date of
distribution, the amount distributed will be reduced by the outstanding loan
balance. The distribution will be paid to the Participant’s Beneficiary in the
event the Participant’s termination of employment is caused by his death. In all
other cases, payment will be made to the Participant.



(b)
Except as set forth in Section 8.03(c) below, distributions will be in the form
of a lump sum cash payment, except that the Participant may request that any
portion of the Participant’s Aggregate Account that is invested in a Company
Stock fund described in Section 6.01(a)(i)(A) will be distributed in shares of
Company Stock, plus cash for any fractional shares.



(c)
If the Participant’s termination of employment is due to reasons other than
death and if the amount of his Aggregate Account (determined without regard to
the value of



56

--------------------------------------------------------------------------------





his Rollover Account) exceeds the Cashout Limit, the Committee will not
automatically distribute the Participant’s Aggregate Account. The Cashout Limit
is $1,000.
The Participant may elect a distribution at any time after his termination of
employment; however, a Participant may elect to delay his distribution until the
earliest date that distribution of his Aggregate Account must commence pursuant
to Section 8.08. All elections under this Section 8.03(c) shall be made in the
manner approved by the Committee. The Participant shall receive distribution of
the value of his Aggregate Account in a single lump sum payment, unless he
elects to receive distribution of his Aggregate Account in the form of
installments. The Participant may elect monthly, quarterly, semi-annual, or
annual installments and an installment period of at least one year but not more
than 20 years (or the maximum period over which payments are permitted under
Section 8.08, if less). If a Participant elects to receive distribution in
installments, the amount of each payment shall be determined by dividing the
value of the Participant’s Aggregate Account on the Valuation Date as of which
such payment is determined by the number of remaining installments, including
the installment for which such amount is being determined. Notwithstanding the
foregoing, the aggregate payments during any calendar year shall equal no less
than the minimum amount (if any) required to be distributed during such calendar
year in accordance with Section 8.08.
(d)
(i)    Except as provided in Section 8.03(d)(ii), if a Participant dies prior to
receiving the lump sum distribution of his Aggregate Account or prior to the
completion of installment payments under this Section, the distribution shall be
paid to the Participant’s Beneficiary in a lump sum as soon as administratively
practicable following the Participant’s death, and no later than the latest date
payment is permitted under Section 8.08. Notwithstanding the foregoing, if the
Participant’s death occurs after his required beginning date under Section 8.08,
any minimum required distribution for the calendar year of the Participant’s
death, if not paid before the Participant’s death, shall be paid, no later than
December 31 of the calendar year in which the



57

--------------------------------------------------------------------------------





Participant’s death occurs, (A) to the Participant’s Beneficiary or
Beneficiaries, if a separate account has been established by the Beneficiary or
Beneficiaries, or (B) otherwise, to the Participant’s estate (or in such manner
as may be determined by the Committee).


(ii)
If the Beneficiary is a minor, the portion of the Participant’s Aggregate
Account that is payable to such Beneficiary shall be distributed pursuant to
Section 8.03(d)(i) in a lump sum to the legal guardian of such minor, but only
after presentation of proof of legal guardianship satisfactory to the Committee.
If proof of legal guardianship has not been provided:



1.Any minimum distribution amounts required to be distributed pursuant to
Section 8.08 before the minor reaches majority or proof of legal guardianship is
provided shall be paid, subject to Section 11.03, to an adult or adults the
Committee has determined to have assumed the custody and principal support of
the minor Beneficiary; and


2.As soon as administratively practicable after the Beneficiary ceases to be a
minor or proof of legal guardianship is provided, if earlier, any remaining
amount payable to the Beneficiary shall be paid to the Beneficiary or to the
legal guardian respectively, in a lump sum.


(e)
It is possible for a Participant or Beneficiary to receive a distribution under
this Section before all Matching, Automatic, and Special Contributions on behalf
of the Participant are made to the Trust Fund. In such case, such additional
amounts shall be paid to the Participant or Beneficiary as soon as practical
after the Trust Fund’s receipt thereof.



(f)
If a Participant who terminated employment again becomes an Employee before
commencing a distribution of his Aggregate Account, no distribution from the
Trust



58

--------------------------------------------------------------------------------





Fund will be made while he is an Employee, and amounts distributable to him on
account of his prior termination will be held in the Trust Fund until he is
again entitled to a distribution under the Plan. If a Participant who terminated
employment again becomes an Employee after commencing a distribution of his
Aggregate Account (including in a form other than a lump sum that may be
preserved in an Appendix to the Plan for account balances transferred to the
Plan from other plans), distributions that have begun shall continue while he is
an Employee. However, amounts, if any, that are contributed to the Plan by or on
behalf of the Employee during his reemployment will be held in the Trust Fund
until he is again entitled to a distribution under the Plan.


(g)
Notwithstanding any provision of this Plan to the contrary, a lump sum payment
shall be made in lieu of all vested benefits if the value of the vested portion
of the Participant’s Aggregate Accounts (determined without regard to the value
of his Rollover Account) does not exceed the Cashout Limit. The Cashout Limit is
$1,000.



8.04
Restrictions and Requirements on Distributions



(a)
Except for distributions permitted under Section 8.01 with respect to
Participants who withdraw from their After-Tax Account or Rollover Account,
Section 8.02 with respect to Participants who suffer a hardship, Section 8.07
with respect to Participants who reach age 59-1/2, or Section 2.04(i) for
certain Participants on active military duty, a Participant's interest in the
Plan will not be distributed before the Participant's termination of employment
or death; provided, however, that if:



i.
The Plan is terminated without the establishment or maintenance by the Employers
of an alternative defined contribution plan (within the meaning of Code Section
401(k)(10), Section 1.401(k)-1(d)(4) of the Treasury regulations, and other
applicable guidance), or





59

--------------------------------------------------------------------------------





ii.
A Participant incurs a "severance from employment" (within the meaning of Code
Section 401(k)(2)(B), Section 1.401(k)-1(d)(2) of the Treasury regulations, and
other applicable guidance) on account of an Employer’s or Affiliated Employer’s
sale of the assets in a trade or business or sale of a subsidiary,

the Participant shall receive, or be entitled to receive payment of his Accounts
following such event in accordance with the provisions of this Article 8,
including Section 8.04(b).


(b)
An event described in Section 8.04(a)(i) that otherwise would permit
distribution of a Participant’s interest in the Plan will not be treated as
described in Section 8.04(a)(i) unless the Participant receives a lump sum
distribution by reason of the event. A lump sum distribution for this purpose
will be a distribution described in Section 402(e)(4)(D) of the Code (without
regard to subclauses (I), (II), (III), and (IV) of clause (i) thereof).



(c)
The provisions of this Section 8.04(c) will apply to restrict the Committee’s
ability to delay the commencement of distributions. Except as otherwise provided
in this Article 8, distribution of the Participant’s interest in his Aggregate
Account shall begin no later than the 60th day after the close of the Plan Year
in which occurs the latest of:



i.
The Participant’s 65th birthday;

ii.
The tenth anniversary of the date on which he became a Participant; or

iii.
The date he terminates employment.

(d)
The provisions of Section 8.08 will apply to restrict a Participant’s ability to
delay distribution of benefits.



(e)
The Committee or its delegate shall provide recipients of a benefit hereunder
with appropriate claim forms, election forms, withholding forms and an
officially approved notice supplied by the Secretary of the Treasury that
specifies certain



60

--------------------------------------------------------------------------------





information regarding the federal income tax treatment of Plan benefits paid in
the form of a lump sum.


8.05
Method of Payment for Eligible Rollover Distributions

(a)
Notwithstanding any provision of the Plan to the contrary, if a Distributee is
entitled to receive an Eligible Rollover Distribution that exceeds $200, the
Distributee may elect, at the time and in the manner prescribed by Committee and
in accordance with this Section 8.05, to have his Eligible Rollover Distribution
paid in accordance with one of the following methods:



(i)
all of the Eligible Rollover Distribution shall be paid directly to the
Distributee;



(ii)
all of the Eligible Rollover Distribution shall be paid as a Direct Rollover to
the Eligible Retirement Plan designated by the Distributee; or



(iii)
the portion of the Eligible Rollover Distribution as designated by the
Participant, which portion shall be at least $500 or such lesser amount as the
Committee shall determine, shall be paid as a Direct Rollover to the Eligible
Retirement Plan designated by the Distributee and the balance of the Eligible
Rollover Distribution shall be paid directly to the Distributee.



(b)
No less than thirty (30) days and no more than one hundred eighty (180) days
prior to the Distributee’s payment date, the Committee shall provide the
Distributee with an election form and a notice that satisfies the requirements
of Section 1.411(a)-11(c) of the Treasury regulations and Section 402(f) of the
Code.



(c)
Notwithstanding the provisions of Section 8.05(b) above, distributions paid in
accordance with Section 8.05(a) may commence less than 30 days after the
material described in Section 8.05(b) is given to the Distributee provided that:

(i)
If the Distributee is the Participant, the value of his Aggregate Accounts
(determined without regard to the value of his Rollover Account) does not exceed
the Cashout Limit. The Cashout Limit is $1,000; or



61

--------------------------------------------------------------------------------





(ii)
The Distributee is notified that he has the right to a period of at least
thirty (30) days after receipt of the material to decide whether or not to elect
a distribution and, after receipt of such notification, the Distributee
affirmatively elects to receive a distribution.



(d)
The following definitions apply to the terms used in this Section 8.05:



(i)
“Eligible Rollover Distribution” means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include:



(A)Any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten (10) years or more;


(B)Any distribution to the extent such distribution is required under Section
401(a)(9) of the Code;


(C)Any amount that is distributed on account of hardship; and


(D)Any other type of distribution that the Internal Revenue
Service announces (pursuant to regulation, notice or otherwise) is not an
Eligible Rollover Distribution pursuant to Section 402(c) of the Code.
A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax contributions that
are not includible in an Employee’s gross income. However, such portion may be
paid only to (A) an individual retirement account or annuity described in Code
Section 408(a) or (b), or (B) an annuity contract described in Code Section
403(b) or a qualified plan described in Code Section 401(a) or 403(a) that
separately accounts for amounts so transferred (and earnings thereon),


62

--------------------------------------------------------------------------------





including separately accounting for the portion that is includible in gross
income and the portion that is not so includible. Likewise, a portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of Roth contributions, provided that such portion
may be paid only to (A) a Roth IRA described in Section 408A(b) of the Code or
(B) an applicable retirement plan described in Section 402A(e)(1) of the Code
that separately accounts for amounts so transferred (and earnings thereon), and
in either case, only to the extent the rollover is permitted under the rules of
Section 402(c) of the Code.


(ii)
“Eligible Retirement Plan” means any of the following that accepts the
Distributee’s Eligible Rollover Distribution: (A) an individual retirement
account described in Section 408(a) of the Code, (B) an individual retirement
annuity described in Section 408(b) of the Code (other than an endowment
contract), (C) an annuity plan described in Section 403(a) of the Code, (D) a
qualified trust described in Section 401(a) of the Code, (E) an annuity contract
described in Section 403(b) of the Code, (F) an eligible plan under Section
457(b) of the Code that is maintained by a state, political subdivision of a
state or any agency or instrumentality of a state or political subdivision of a
state and that agrees to separately account for amounts transferred into such
plan from this Plan, and (G) a Roth IRA described in Section 408A(b) of the
Code. This definition of Eligible Retirement Plan shall also apply in the case
of a distribution to a surviving Spouse or to a Spouse or former Spouse who is
the alternate payee under a qualified domestic relations order (as defined in
Code Section 414(p)). For a non-Spouse Beneficiary described in (iii)(C) below,
an eligible retirement plan shall include only an individual retirement plan or
annuity described in (A), (B), or (G), above, that is treated as an inherited
IRA of the Beneficiary.



(iii)
“Distributee” includes (A) an Employee or former Employee, (B) the Employee's or
former Employee's surviving Spouse and the Employee's or



63

--------------------------------------------------------------------------------





former Employee's Spouse or former Spouse who is the Alternate Payee pursuant to
a qualified domestic relations order (with respect to the interest of the Spouse
or former Spouse), or (C) a non-Spouse Beneficiary of an Employee or former
Employee (with respect to the interest of the Beneficiary).


(iv)
“Direct Rollover” means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.



8.06
Recapture of Payments

(a)
By error, it is possible that payments to a Participant or Beneficiary may
exceed the amounts to which the recipient is entitled. When notified of the
error, the recipient must return the excess to the Trust Fund. This requirement
is limited where explicit statutory provisions require limitation.



(b)
To prevent hardship, repayment under Section 8.06(a) may be made in
installments, determined at the sole discretion of the Committee. A repayment
arrangement, however, may not be contrary to law, and it may not be used as a
disguised loan.



(c)
If a Trustee is authorized by statute to recover some payments, no Plan
provision may be construed to contravene the statute.



8.07
Age 59½ Withdrawals

A Participant who has attained age 59½ may request a distribution from his
Aggregate Account at any time, provided that a distribution shall not be made
for an amount less than $250. Such distributions will be made as soon as
practicable following the Committee’s receipt of the Participant’s request for
withdrawal (on forms approved by the Committee) and will be made in the form of
a single lump sum payment, unless the Participant elects to receive distribution
of his Aggregate Account in the form of installments. The Participant may elect
monthly, quarterly, semi-annual, or annual installments and an installment
period of at least one year but not more than 20 years (or the maximum period
over which payments


64

--------------------------------------------------------------------------------





are permitted under Section 8.08, if less). If a Participant elects to receive
distribution in installments, the amount of each payment shall be determined by
dividing the value of the Participant’s Aggregate Account on the Valuation Date
as of which such payment is determined by the number of remaining installments,
including the installment for which such amount is being determined.
Notwithstanding the foregoing, the aggregate payments during any calendar year
shall equal no less than the minimum amount (if any) required to be distributed
during such calendar year in accordance with Section 8.08.
8.08
Required Minimum Distributions

The following provisions will apply to limit a Participant’s ability to delay
the distribution of benefits.
(a)
The provisions of this Section 8.08 will apply for purposes of determining
required minimum distributions.

i.
The requirements of this Section 8.08 will take precedence over any inconsistent
provisions of the Plan.



ii.
All distributions required under this Section 8.08 will be determined and made
in accordance with Treasury regulations under Code Section 401(a)(9).



(b)
The Participant’s entire interest will be distributed or begin to be distributed
to the Participant no later than the Participant’s required beginning date.



(c)
If the Participant dies before distributions begin, the Participant’s entire
interest will be distributed to the Participant’s Beneficiary (whether or not a
designated beneficiary) by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. Notwithstanding the foregoing, if:



i.
The Participant’s designated beneficiary is a minor;





65

--------------------------------------------------------------------------------





ii.
The minor beneficiary will not cease to be a minor before the fifth anniversary
described above; and



iii.
Proof of legal guardianship satisfactory to the Committee has not been provided
pursuant to Section 8.03(d)(ii) at such time as may be required by the
Committee,

minimum distributions, equal to the quotient obtained by dividing the
Participant’s account balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as described in Section
8.08(g), will be paid annually under Section 8.03(d)(ii)(A) beginning no later
than December 31 of the calendar year immediately following the calendar year in
which the Participant’s death occurred and will continue each calendar year
thereafter until the full distribution of the remainder of the beneficiary’s
interest is made under Section 8.03(d)(ii)(B). For purposes of this Section
8.08(c) and Sections 8.08(g) and (h), distributions are considered to begin on
the Participant’s required beginning date.
(d)
Unless the Participant’s interest is distributed in a single sum on or before
the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 8.08(e) through (h).

(e)
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:



i.
The quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-(9) of the Treasury regulations, using the Participant’s age as of
the Participant’s birthday in the distribution calendar year; or



ii.
If the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-(9) of the Treasury regulations, using



66

--------------------------------------------------------------------------------





the Participant’s and Spouse’s ages as of the Participant’s and Spouse’s
birthdays in the distribution calendar year.


(f)
Required minimum distributions will be determined under Section 8.08(e)
beginning with the first distribution calendar year up to and including the
distribution calendar year that includes the Participant’s date of death.



(g)
If the Participant dies on or after the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the beneficiary, determined as follows:

i.
The Participant’s remaining life expectancy is calculated using the age of the
Participant on his or her birthday in the year of death, reduced by one for each
subsequent year.



ii.
If the Participant’s surviving Spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving Spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving Spouse’s age as of the Spouse’s birthday in that year. For
distribution calendar years after the year of the surviving Spouse’s death, the
remaining life expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.



iii.
If the Participant’s surviving Spouse is not the Participant’s sole designated
beneficiary, the beneficiary’s remaining life expectancy is based on the age of
the beneficiary on his birthday in the year following the year of the
Participant’s death, reduced by one for each subsequent year.



67

--------------------------------------------------------------------------------





(h)
If the Participant dies on or after the date distributions begin and there is no
designated beneficiary as of September 30 of the year after the year of the
Participant’s death, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant on his birthday in the year of death, reduced by one for each
subsequent year.



(i)
The following definitions apply for purposes of this Section 8.08:

i.
“Designated beneficiary” or “beneficiary” means an individual who is designated
as the beneficiary under Section 1.10 of the Plan and is the designated
beneficiary under Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the
Treasury regulations.



ii.
“Distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year that contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 8.08(c). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.



iii.
“Life expectancy” means life expectancy based on the Single Life Table under
Section 1.401(a)(9)-9 of the Treasury regulations.



68

--------------------------------------------------------------------------------





iv.
“Account balance” means the Aggregate Account as of the last Valuation Date in
the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated to the Aggregate Account as of dates in the valuation calendar year
after the Valuation Date and decreased by distributions made in the valuation
calendar year after the Valuation Date. The account balance for the valuation
calendar year includes any amounts rolled over or transferred to the Plan either
in the valuation calendar year or in the distribution calendar year if
distributed or transferred in the valuation calendar year.



v.
“Required beginning date” means, for a Participant who is a five percent owner
(as defined in Code Section 416(i)), the April 1 following the calendar year in
which the Participant attains age 70½. For any other Participant, required
beginning date means the April 1 following the later of the calendar year in
which he attains age 70½ or the calendar year in which he terminates employment.



(j)
Notwithstanding anything to the contrary in this Section 8.08, effective for the
2009 distribution calendar year, a Participant who (i) would have been required
to receive required minimum distributions for the 2009 distribution calendar
year (“2009 RMDs”) but for the enactment of Code Section 401(a)(9)(H), (ii)
would have satisfied the requirement by receiving distributions from the Plan
that are either equal to the 2009 RMDs or one or more payments in a series of
substantially equal distributions (that include 2009 RMDs) made at least
annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancies) of the Participant and
his designated beneficiary, or for a period of at least 10 years (“Extended 2009
RMDs”), and (iii) has not set up scheduled payments but is receiving required
minimum distributions from the Plan automatically will not receive those
distributions for the 2009 distribution calendar year unless the Participant
elects to receive such distributions. Affected Participants will be given



69

--------------------------------------------------------------------------------





the opportunity to make the elections described in the preceding sentence. A
direct rollover will be offered only for distributions that would be eligible
rollover distributions without regard to Code Section 401(a)(9)(H).




70

--------------------------------------------------------------------------------






ARTICLE 9
Administration of Plan


9.01
Plan Administrative Committee

The general administration of the Plan and the responsibility for carrying out
the provisions of the Plan shall be assigned to the Investment and
Administrative Committee of The Walt Disney Company Sponsored Qualified Benefits
Plans and Key Employees Deferred Compensation and Retirement Plan (the
“Committee”), consisting of:
(a)
The individuals holding, from time to time, the following positions within the
Company, who shall be voting members of the Committee:

Senior Executive Vice President and Chief Financial Officer
Senior Executive Vice President and General Counsel
Executive Vice President -- Planning and Control
Senior Vice President and Treasurer
Senior Vice President -- Human Resources
Senior Vice President -- Compensation and Benefits; and


(b)
The individuals holding, from time to time, the following positions within the
Company or Disney Worldwide Services, Inc., who shall be non-voting members of
the Committee:

(c)



Vice President -- Financial Risk Management
Vice President -- Counsel, Benefits
Vice President -- Employee Benefits


If any of the Committee members ceases to hold a position specified above, then
he or she shall immediately cease to be a member of the Committee and his or her
successor in such position shall automatically become a Committee member. If any
of the positions listed in Section 9.01(a) or (b) is eliminated, the individual
holding the position that is most comparable to the eliminated position shall
become a member of the Committee.


71

--------------------------------------------------------------------------------





9.02
Duties of Committee

The members of the Committee shall elect a chairman from their number and a
secretary who may be but need not be one of the members of the Committee; may
appoint from their number such subcommittees with such powers as they shall
determine; and may authorize one or more of their number or any agent to execute
or deliver any instrument or make any payment on their behalf. In addition, the
Committee may retain counsel, employ agents, and provide for such clerical,
accounting, actuarial and consulting services as they may require in carrying
out the provisions of the Plan; and may allocate among themselves or delegate
all or such portion of the duties under the Plan, other than those granted to
the Trustee under the trust agreement adopted for use in implementing the Plan,
as they, in their sole discretion, shall decide.
9.03
Meetings

The Committee shall hold meetings on such notice, at such place or places, and
at such time or times as it may from time to time determine.
9.04
Actions By the Committee

Any act that the Plan authorizes or requires the Committee to do may be done, if
done at a meeting, by a majority of a quorum of members. A quorum is 50% of all
members of the Committee then in office. The action of that majority expressed
from time to time by a vote at a meeting shall constitute the action of the
Committee and shall have the same effect for all purposes as if assented to by
all members of the Committee at the time in office. Alternatively, any action
required or permitted to be taken by the Committee may be done by unanimous
written consent in lieu of a meeting.
9.05
Compensation and Bonding

No member of the Committee shall receive any compensation from the Plan for his
services as such. Except as may otherwise be required by law, no bond or other
security need be required of any member in that capacity in any jurisdiction.


72

--------------------------------------------------------------------------------





9.06
Establishment of Rules and Interpretation of Plan

The Committee shall have full discretionary power and authority as may be
necessary to carry out the provisions of the Plan and to control and manage the
operation and administration of the Plan, including, without limiting the
generality of the foregoing, the discretionary power to:
(a)
promulgate and enforce rules and regulations as it deems necessary or
appropriate for the administration of the Plan;



(b)
construe and interpret the Plan and decide all matters arising thereunder,
including the right to remedy possible ambiguities, inconsistencies, and
omissions and correct defects;



(c)
make factual determinations and decide all questions relating to individuals’
eligibility for participation in the Plan, vesting, forfeitures, the amount,
manner and timing of payment, and the status of persons as Participants,
Employees, Covered Employees, Eligible Employees, Highly Compensated Employees,
Spouses, Beneficiaries, and Alternate Payees;



(d)
require any person to furnish such documentation, information, or other matter
as the Committee may require for the proper administration of the Plan and as a
prerequisite to any payment or distribution by the Plan;



(e)
direct that the Trust Fund be used to pay the reasonable administration expenses
of the Plan; and



(f)
impose reasonable restrictions (including temporary prohibitions) on
Participants’ contribution elections, changes in contribution elections,
investment elections, changes in investment elections, loans, withdrawals, and
distributions to accommodate the administrative requirements of the Plan.

All decisions of the Committee relating to matters within its jurisdiction shall
be final, conclusive, and binding.


73

--------------------------------------------------------------------------------





9.07
Service in More Than One Fiduciary Capacity

Any individual, entity, or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the funds of the Plan.
9.08
Limitation of Liability

Except as and to the extent otherwise provided by applicable law, no liability
whatever shall attach to or be incurred by the members of the Committee or by
the shareholders, directors, officers, or employees of an Employer or an
Affiliated Employer under or by reason of any of the terms and conditions
contained in the Plan or in any of the contracts procured pursuant thereto or
implied therefrom.
9.09
Indemnification

To the maximum extent permitted by the Company’s by-laws, as amended from time
to time, the Company shall indemnify each member of the Committee, and each
director, officer, and employee or agent of the Company or an Affiliated
Employer against any expenses and liabilities that such person may incur as a
result of any act or failure to act, made in good faith, by such person in
relation to the Plan or the funds of the Plan.
9.10
Expenses of Administration

All expenses incurred prior to the termination of the Plan that shall arise in
connection with the administration of the Plan, including but not limited to the
compensation of the Trustee, administrative expenses and proper charges and
disbursements of the Trustee, and compensation and other expenses and charges of
any Enrolled Actuary, counsel, accountant, specialist, or other person who shall
be employed by the Committee in connection with the administration thereof,
shall be paid from the Trust Fund to the extent not paid by the Employers.


74

--------------------------------------------------------------------------------





9.11
Claims Procedures



(a)
Every claim for benefits under the Plan by a person (hereinafter referred to as
“Claimant”) or by a Claimant’s authorized representative shall be filed by
submitting to the person (the “claim administrator”) designated by the
Committee, a written application on a form designated by the Committee. The
claim administrator shall process such application and approve or disapprove it.
Claims for benefits under the Plan other than disability benefits shall be
governed by Sections 9.11(b) through 9.11(f). Claims for disability benefits
under the Plan shall be governed by Section 9.11(g). Sections 9.11(h), 9.12, and
9.13 shall apply to all claims under the Plan, including, but not limited to
claims for benefits (both based on the terms of the Plan and those based on an
alleged violation of the law), claims for breach of fiduciary duty, and other
claims that some aspect of the Plan’s operation, administration or design or
some aspect of the Plan’s investments, is unlawful or violates the terms of the
Plan.



(b)
If a Claimant is denied any benefits under the Plan (other than disability
benefits) either in total or in an amount less than the full benefit to which he
claims to be entitled, the claim administrator shall advise the Claimant of the
denial within 90 days after receipt of the claim by the claim administrator. The
claim administrator shall furnish the Claimant with a written notice setting
forth:



i.
The computation of the Claimant’s benefit, if any;

ii.
The specific reason or reasons for the denial;

iii.
The specific Plan sections on which the denial is based;

iv.
A description of any additional material or information necessary for the
Claimant to perfect his claim, if possible, and an explanation of why such
material or information is needed; and

v.
A description of the Plan’s claim review procedures, the time limits under such
procedures and a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial of benefits on appeal.



75

--------------------------------------------------------------------------------





If unforeseeable or special administrative problems or circumstances require an
extension of time for processing the claim, the claim administrator shall
furnish a written notice to the Claimant prior to close of the 90-day period
explaining why an extension of time is needed and the approximate date by which
the claim administrator expects to have processed the claim. In no event shall
the claim administrator render a final decision on the validity of a claim later
than 180 days after the claim administrator initially receives the claim.


(c)
Within 60 days of receipt of the information described in Section 9.11(b), the
Claimant or his duly authorized representative may file written appeal of the
determination with the Committee. As part of his appeal, the Claimant may submit
written comments, documents, records and other information relating to the
claim.



(d)
As long as the Claimant’s appeal is pending (including the 60-day period
described in Section 9.11(c)) the Claimant or his duly authorized representative
shall be provided, upon request and free of charge, access to and copies of all
documents, records and other information relevant to the claim and may review
pertinent Plan documents and may submit issues and comments in writing to the
Committee.



(e)
The Committee shall notify the Claimant in writing of the appeals decision
(whether or not adverse) in written or electronic form within a reasonable
period of time, but not later than 60 days after the Committee’s receipt of the
appeal. Notwithstanding, if the Committee determines that special circumstances
(for example, the need to hold a hearing) require an extension of time, the
Committee shall notify the Claimant of the reason or reasons for the extension
and of the date by which it expects to make its decision. This extended period
shall not exceed 60 days from the end of the initial 60-day period. The
Committee’s decision on appeal shall take into account all comments, documents,
records and other information submitted by the Claimant and



76

--------------------------------------------------------------------------------





relevant to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.


(f)
If the Committee decides to deny benefits on appeal, the Committee shall provide
the Claimant in writing with:



i.
The specific reason or reasons for the denial;



ii.
The specific Plan provisions on which the denial is made;



iii.
A statement that the Claimant is entitled to receive, upon request and free of
charge, access to and copies of all documents, records and other information
relevant to the claim; and



iv.
A statement regarding the Claimant’s right to bring a civil action under Section
502(a) of ERISA following a denial of benefits on appeal.



(g)
If the Claimant seeks a disability benefit under the Plan, this Section 9.11(g)
shall govern the claim.

If the claim is wholly or partially denied the claim administrator shall advise
the Claimant of the denial within 45 days after receipt of the claim by the
claim administrator. If the claim administrator determines that an extension of
time for processing the claim is needed due to circumstances beyond the control
of the Plan, the claim administrator shall notify the Claimant prior to the
close of the 45-day period of the reasons for the extension and the approximate
date the claim administrator expects to have processed the claim. The extended
period shall not exceed 75 days after the initial receipt of the claim by the
claim administrator.
If the claim administrator determines that a second extension of time is needed
to process the claim due to circumstances beyond the control of the Plan, the
claim administrator shall notify the Claimant prior to the close of the 75-day
period of the reasons for the extension and the approximate date the claim
administrator expects to have processed the claim. The extended period shall not
exceed 105 days after


77

--------------------------------------------------------------------------------





the initial receipt of the claim by the claim administrator. The notice shall
explain the standards on which an entitlement to a disability benefit under the
Plan is based and the unresolved issues that prevent a decision on the claim and
shall describe any additional information that is needed to resolve the issues.
The Claimant shall have at least 45 days from the date of receipt of such notice
to submit the additional information. If additional information is requested,
the time period for making a benefit decision shall be tolled from the date on
which the notice is sent to the Claimant until the Claimant responds to the
request.
The claim administrator shall furnish the Claimant with a written notice setting
forth:
i.
The specific reason or reasons for the denial;



ii.
The specific Plan sections on which the denial is based;



iii.
A description of any additional information necessary for the Claimant to
perfect his claim, if possible, and an explanation of why such material or
information is needed;



iv.
A description of the Plan’s claim review procedures, the time limits under such
procedures and a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial of benefits on appeal; and



v.
If applicable, a copy of the internal rule, guideline or protocol that was
relied on to make the denial or a statement that such a rule was relied on and
that a copy of such rule will be provided free of charge to the Claimant upon
request.



Within 180 days following the receipt of the denial the Claimant or his duly
authorized representative may file written appeal of the denial with the
Committee. As part of his appeal, the Claimant may submit written comments,
documents, records and other information relating to the claim.


78

--------------------------------------------------------------------------------





As long as the Claimant’s appeal is pending (including the 180-day period
described in the preceding paragraph) the Claimant or his duly authorized
representative shall be provided, upon request and free of charge, access to and
copies of all documents, records and other information relevant to the claim and
may review pertinent Plan documents and may submit issues and comments in
writing to the Committee.
The Committee’s decision on appeal shall take into account all comments,
documents, records and other information submitted by the Claimant and relevant
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. Moreover, such decision shall
not defer to the initial determination and may not be conducted by the same
individual who made the initial determination nor by any subordinate of such
individual.
In deciding an appeal of any benefit determination that is based in whole or in
part on medical judgment, the Committee shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment; such health care professional may not
be an individual who was consulted in connection with the initial determination
nor by any subordinate of such individual. If the Claimant or his representative
so requests, the Committee shall notify the Claimant of the medical experts
whose advice was obtained by the Committee on behalf of the Plan in connection
with the benefit determination.
The Committee shall notify the Claimant in writing of the appeals decision
(whether or not adverse) in written or electronic form within a reasonable
period of time, but not later than 45 days after the Committee’s receipt of the
appeal. Notwithstanding, if the Committee determines that special circumstances
(for example, the need to hold a hearing) require an extension of time, the
Committee shall notify the Claimant of the reason or reasons for the extension
and of the date by which it expects to make its decision. This extended period
shall not exceed 45 days from the end of the initial 45-day period.
If the Committee decides to deny benefits on appeal, the Committee shall provide
the Claimant in writing with:


79

--------------------------------------------------------------------------------





i.
The specific reason or reasons for the denial;



ii.
The specific Plan sections on which the denial is based;



iii.
A statement that the Claimant is entitled to receive, upon request and free of
charge, access to and copies of all documents, records and other information
relevant to the claim;



iv.
A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following a denial of benefits on appeal;



v.
If applicable, a copy of the internal rule, guideline or protocol that was
relied on to make the denial or a statement that such a rule was relied on and
that a copy of such rule will be provided free of charge to the Claimant; and



vi.
If the denial is based on a medical judgment an explanation of the scientific or
clinical judgment for the determination or a statement that such explanation
will be provided free of charge to the Claimant on request.



(h)
Any person eligible to receive benefits under the Plan shall furnish to the
claim administrator or the Committee any information or evidence requested by
the claim administrator or the Committee and reasonably required for the proper
administration of the Plan. Failure on the part of any person to comply with any
such request within a reasonable period of time shall be sufficient grounds for
delay in the payment of any benefits that may be due under the Plan until such
information or evidence is received by the claim administrator or the Committee.
If any person claiming benefits under the Plan makes a false statement that is
material to the claim for benefits, the claim administrator or the Committee may
offset against future payments any amount paid to such person to which he was
not entitled under the provisions of the Plan.



9.12
Limitation on Actions



80

--------------------------------------------------------------------------------





Neither:
(a)
A claim or action to recover benefits allegedly due under the provisions of the
Plan or by reason of any law, nor



(b)
A claim or action to enforce rights under the Plan, nor



(c)
A claim or action to clarify rights to future benefits under the Plan, nor



(d)
Any other claim or action that (I) relates to the Plan and (II) seeks a remedy,
ruling, or judgment of any kind against the Plan, the Committee, a Plan
fiduciary (within the meaning of Section 3(21) of ERISA), or a party in interest
(within the meaning of Section 3(14) of ERISA) with respect to the Plan

may be filed in any court--
i.
Until the claimant has exhausted the administrative review procedure set forth
in Section 9.11; and



ii.
Unless such claim or action is filed in a court with jurisdiction over such
claim or action no later than thirty-six (36) months after:



A.In the case of a claim or action to recover benefits, the date the first
benefit payment was actually made or was allegedly due whichever is earlier;
B.In the case of a claim or action to enforce a right, the date the Committee or
its delegate first denied the claimant’s request to exercise such right,
regardless of whether such denial occurred during administrative review pursuant
to Section 9.11;
C.In the case of a claim or action to clarify rights to future benefits, the
date the Committee first repudiated its alleged obligation to provide such
future benefits, regardless of whether such repudiation occurred during
administrative review pursuant to Section 9.11; or


81

--------------------------------------------------------------------------------





D.In the case of any other claim or action described in clause (d), above, the
earliest date on which the claimant knew or should have known of the material
facts on which such claim or action is based;


provided that if a request for administrative review pursuant to Section 9.11 is
pending before the claims administrator designated by the Committee to review
such claims when the 36-month period described in this paragraph (ii) expires,
the deadline for filing such claim or action in a court with proper jurisdiction
shall be extended to the date that is 60 calendar days after the final denial of
the claim on administrative review.
The period described by paragraph (ii), above, is hereafter referred to as the
“Applicable Limitations Period.” The Applicable Limitations Period replaces and
supersedes any limitations period that might otherwise be deemed applicable
under state or federal law in the absence of this Section 9.12. Except as
provided in the following two sentences, a claim or action filed after the
expiration of the Applicable Limitations Period shall be deemed time-barred. The
Committee shall have the discretion to extend the Applicable Limitations Period
upon a showing of exceptional circumstances that, in the opinion of the
Committee, provide good cause for extension. The exercise of this discretion is
committed solely to the Committee, and is not subject to review. Notwithstanding
the foregoing, neither paragraph (ii), above, nor the Applicable Limitations
Period shall apply to an action governed by Section 413 of ERISA.


9.13
Class Action Forum

(a)
To the fullest extent permitted by law, any putative class action lawsuit
brought in whole or in part under Section 502 of ERISA (or any successor
provision) and relating to the Plan, the lawfulness of any Plan provision, the
administration of the Plan, the management, investment, or handling of Plan
assets, or the performance or non-performance of Plan fiduciaries or
administrators shall be filed in one of the following jurisdictions: (i) the
jurisdiction in which the Plan is principally administered, or (ii)



82

--------------------------------------------------------------------------------





the jurisdiction in which the largest number of putative class members resides
(or if that jurisdiction cannot be determined, the jurisdiction in which the
largest number of class members is reasonably believed to reside).


(b)
If any putative class action within the scope of Section 9.13(a) is filed in a
jurisdiction other than one of those described in Section 9.13(a), or if any
non-class action filed in such a jurisdiction is subsequently amended or altered
to include class action allegations, then the Plan, all parties to such action
that are related to the Plan (such as a Plan fiduciary, administrator, or party
in interest), all alleged Plan participants and beneficiaries shall take all
necessary steps to have the action removed to, transferred to, or re-filed in a
jurisdiction described in Section 9.13(a). Such steps may include, but are not
limited to, (i) a joint motion to transfer the action, or (ii) a joint motion to
dismiss the action without prejudice to its re-filing in a jurisdiction
described in Section 9.13(a), with any applicable time limits or statutes of
limitations applied as if the suit or class action allegation had originally
been filed or asserted in a jurisdiction described in Section 9.13(a) at the
same time that it was filed or asserted in a jurisdiction not described therein.



(c)
The provisions of this Section 9.13 shall be waived if no party invokes them
within 120 days of the filing of a putative class action or the assertion of
class action allegations.



(d)
This Section 9.13 does not relieve any putative class member of any obligation
existing under the Plan or by law to exhaust administrative remedies before
initiating litigation.





83

--------------------------------------------------------------------------------






ARTICLE 10
Management of Funds


10.01
Trust Agreement

All the funds of the Plan shall be held by a Trustee appointed from time to time
by the Committee under a Trust Agreement adopted, or as amended, by the
Committee for use in providing benefits under the Plan and paying its expenses
not paid directly by the Employers. The Employers shall have no liability for
the payment of benefits under the Plan or for the administration of the funds
paid over to the Trustee.
The Committee shall have the power to amend the Trust Agreement, and any other
funding vehicle document, to:
(a)
comply with laws and regulations, or as otherwise may be desirable when prompted
by a change in law or regulation; and



(b)
make any other change that may be necessary or desirable, provided that any
amendment adopted pursuant to this subsection shall not increase the Company’s
annual expense by more than five (5) million dollars.



10.02
Exclusive Benefit Rule

Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan before satisfaction of all liabilities with respect to them. No person
shall have any interest in or right to any part of the earnings of the funds of
the Plan, or any right in, or to, any part of the assets held under the Plan,
except as and to the extent expressly provided in the Plan.
10.03
Committee Power and Duties

(a)
The Committee may, in its discretion, appoint one or more investment managers
(within the meaning of Section 3(38) of ERISA) to manage (including the power to
acquire and dispose of) all or part of the assets of the Plan, as the Committee
shall



84

--------------------------------------------------------------------------------





designate. In that event, authority over and responsibility for the management
of the assets so designated shall be the sole responsibility of that investment
manager.


(b)
The Committee shall have the duty to advise any investment adviser or person
(including any investment manager) with discretionary investment authority over
all or a portion of the Plan’s Trust Fund of the investment objectives which
such person should observe. Such advice should, looking at the assets of the
Plan as a whole, take into account the short-term cash needed for benefit
payment as well as the long-term growth needed to discharge the Plan’s
liabilities. The Committee may make such changes in the appointment of the
Trustee or any investment advisers or investment managers, and may remove or
replace the Trustee or any investment adviser or investment manager, as it deems
advisable. The Committee also shall have the power and authority specified in
any agreements with the Trustee or any investment adviser or investment manager.



(c)
With the approval of the Committee, a portion of the Plan’s Trust Fund may be
invested in the Trustee’s certificates of deposit, or in the Trustee’s pooled or
commingled qualified trust funds.



(d)
Notwithstanding the foregoing, the Trust Fund shall consist of separate
Investment Funds as provided in Article 6, and to the extent required by
Participant elections, may be fully invested in Company Stock.



(e)
The Committee shall prepare periodically a report of its actions that constitute
settlor activities with respect to the Plan and shall deliver a copy of such
report to the Board.





85

--------------------------------------------------------------------------------






ARTICLE 11
Assignments and Liens


11.01
Nonalienation

(a)
Except as required by any applicable law or by subsection (c), no benefit under
the Plan shall in any manner be anticipated, assigned, or alienated, and any
attempt to do so shall be void. However, payment shall be made in accordance
with the provisions of any judgment, decree, or order that:

(i)
creates for, or assigns to, a Spouse, former Spouse, child, or other dependent
of a Participant the right to receive all or a portion of the Participant’s
benefits under the Plan for the purpose of providing child support, alimony
payments, or marital property rights to that Spouse, child, or dependent;



(ii)
is made pursuant to a state domestic relations law;



(iii)
does not require the Plan to provide any type of benefit, or any option, not
otherwise provided under the Plan; and



(iv)
otherwise meets the requirements of Section 206(d) of ERISA, as amended, as a
qualified domestic relations order.



(b)
Notwithstanding anything herein to the contrary, if the amount payable to the
Alternate Payee under the Qualified Domestic Relations Order does not exceed the
Cashout Limit, such amount shall be paid in one lump sum as soon as practicable
following the qualification of the order. If the amount exceeds the Cashout
Limit, it may be paid as soon as practicable following the qualification of the
order if the Qualified Domestic Relations Order so provides and the Alternate
Payee consents thereto; otherwise, it may not be payable before the earliest of
(i) the Participant’s termination of employment, (ii) the time such amount could
be withdrawn while still employed, or (iii) the Participant’s attainment of age
50. The Cashout Limit is $1,000.



86

--------------------------------------------------------------------------------





(c)
A Participant’s benefit under the Plan shall be offset or reduced by the amount
the Participant is required to pay to the Plan under the circumstances set forth
in Section 401(a)(13)(C) of the Code.



11.02
Qualified Domestic Relations Orders

Notwithstanding any provisions in this Plan to the contrary, the Committee shall
comply with any judgment, decree, or order that the Committee determines to be a
Qualified Domestic Relations Order.
(a)
Establishment of Procedures. The Committee shall establish reasonable written
procedures to determine the qualified status of domestic relations orders and to
administer distributions under orders determined to be Qualified Domestic
Relations Orders, which procedures may include, without limitation, the adoption
of one or more model Qualified Domestic Relations Orders. Such procedures shall
be consistent with the requirements of Section 206(d) of ERISA and Sections
401(a)(13) and 414(p) of the Code. The Committee shall promptly notify the
affected Participant and any other Alternate Payee of the receipt of a domestic
relations order and the procedures for determining the qualified status of
domestic relations orders. Within a reasonable period after the receipt of such
order, the Committee shall determine whether such order is a Qualified Domestic
Relations Order and shall notify the Participant and each Alternate Payee of
such determination.



(b)
Disposition of Benefits Pending Determination. During any period in which the
qualified status of a domestic relations order is being determined (by the
Committee, by a court, or otherwise), the Committee shall make arrangements to
account separately for the amounts that would have been payable to each
Alternate Payee if the order had been determined to be a Qualified Domestic
Relations Order. If within 18 months of the receipt of the order, the order (or
modification thereof) is determined to be a Qualified Domestic Relations Order,
the Plan shall pay the amounts that have been separately accounted for to the
person or persons entitled thereto. If within 18 months of the receipt of the
order it is determined that the order is not qualified, or



87

--------------------------------------------------------------------------------





the issue as to whether the order is qualified is not resolved by the end of the
18-month period, then the Plan shall pay the amounts that have been separately
accounted for to the person or persons, if any, who would have been entitled to
payment of such amounts if there had been no order. Any determination that an
order is qualified that is made after the close of the 18-month period shall
apply prospectively only.


(c)
Allocation of Expenses to Participant’s Account. Expenses incurred by the Plan
with respect to a putative Qualified Domestic Relations Order shall be charged
against the affected Participant’s Aggregate Account.



11.03
Facility of Payment

(a)
If the Committee shall find that a Participant or other person entitled to a
benefit is unable to care for his affairs because of illness or accident, the
Committee may direct that any benefit due him, unless claim shall have been made
for the benefit by a duly appointed legal representative, be paid to his Spouse,
a child, a parent or other blood relative, or to a person with whom he resides.



(b)
Amounts payable under the Plan to a minor shall be paid for the minor’s benefit
to the legal guardian of such minor, upon proof of legal guardianship
satisfactory to the Committee. In the absence of proof of legal guardianship
satisfactory to the Committee, any payment due under the Plan to a minor may be
paid to such adult or adults as in the opinion of the Committee have assumed the
custody or principal support of such minor, provided that such adults shall
execute any affidavits or other forms and/or make any written representation as
may be required by the Committee.



(c)
Any payment made under subsection (a) or (b) shall be a complete discharge of
the liabilities of the Plan for that benefit.



11.04
Information



88

--------------------------------------------------------------------------------





Each Participant, Beneficiary, or other person entitled to a benefit, before any
benefit shall be payable to him or on his account under the Plan, shall file
with the Committee the information that it shall require to establish his rights
and benefits under the Plan.
11.05
Construction

(a)
Governing Laws. Except as otherwise provided by ERISA, this Plan and all
provisions thereof shall be construed and administered according to the laws of
the State of California.



(b)
Title and Headings Not to Control. The titles to the Articles and the headings
of Sections in the Plan are placed herein for convenience of reference only and,
in the case of any conflict, the text of this instrument rather than such titles
or headings shall control.



(c)
Gender and Person. The masculine pronoun shall include the feminine, the
feminine pronoun shall include the masculine, and the singular shall include the
plural wherever the context so requires.



11.06
Proof of Death and Right of Beneficiary or Other Person

The Committee may require and rely on such proof of death and such evidence of
the right of any Beneficiary or other person to receive the value of the Plan
benefits of a deceased Participant as the Committee may deem proper, and its
determination of death and of the right of that Beneficiary or other person to
receive payment shall be conclusive.
11.07
Failure to Locate Recipient

In the event that the Committee is unable to locate a Participant or Beneficiary
who is entitled to payment under the Plan within five (5) years from the date
such payment was to have been made, the amount to which such Participant or
Beneficiary was entitled shall be declared a forfeiture and shall be used to
reduce future Matching or Automatic Contributions to the Plan. If the
Participant or Beneficiary later is located, the benefit that was previously
forfeited


89

--------------------------------------------------------------------------------





hereunder shall be restored (with no interest or earnings) by means of
additional Employer contributions to the Plan.
11.08
Electronic Transmission of Notices to Participants

Notwithstanding any provision of the Plan to the contrary, any notice required
to be distributed to Participants, Beneficiaries and Alternate Payees pursuant
to the terms of the Plan may, at the direction of the Committee, be transmitted
electronically to the extent permitted by, and in accordance with any procedures
set forth in, applicable law and regulations.




90

--------------------------------------------------------------------------------






ARTICLE 12
Amendment, Merger and Termination


12.01
Amendment of Plan

(a)
The Company, acting through the Board, reserves the right at any time and from
time to time, and retroactively if deemed necessary or appropriate, to amend in
whole or in part any or all of the provisions of the Plan. The Committee, or its
delegate, shall have the power to amend the Plan to:

(i)
comply with laws and regulations, or as otherwise may be desirable when prompted
by a change in law or regulation; and



(ii)
make any other change that may be necessary or desirable provided any amendment
adopted pursuant to this Section 12.01 shall not increase the Company’s annual
expense by more than five (5) million dollars.



(b)
Any action required or permitted to be taken by the Board or the Committee under
the Plan shall be by resolution adopted by the Board or the Committee at a
meeting held either in person or by telephone or other electronic means, or by
unanimous written consent in lieu of a meeting.



(c)
No amendment shall make it possible for any part of the funds of the Plan to be
used for, or diverted to, purposes other than for the exclusive benefit of
persons entitled to benefits under the Plan. No amendment shall be made that has
the effect of decreasing the accrued benefits of any Participant or of reducing
the nonforfeitable percentage of the accrued benefits of a Participant below the
nonforfeitable percentage computed under the Plan as in effect on the date on
which the amendment is adopted or, if later, the date on which the amendment
becomes effective.



12.02
Merger or Consolidation

The Plan may not be merged or consolidated with, and its assets or liabilities
may not be transferred to, any other plan unless each person entitled to
benefits under the Plan would,


91

--------------------------------------------------------------------------------





if the resulting plan were then terminated, receive a benefit immediately after
the merger, consolidation, or transfer that is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger,
consolidation, or transfer if the Plan had then terminated. The purpose of this
Section 12.02 is to comply with the provisions of Code Section 414(l) and shall
be interpreted and construed consistent with Code Section 414(l) and Treasury
regulations thereunder. This Section 12.02 shall not be construed in a manner
that would impose limitations that are more stringent than those required by
Code Section 414(l).
12.03
Additional Participating Employers

(a)
With the consent of the Company, any subsidiary or affiliated corporation or
division of such corporation may adopt the Plan for its Eligible Employees. An
Employer adopting the Plan shall compile and submit all information required by
the Committee with reference to its Eligible Employees. An entity will be
considered to have adopted the Plan with the consent of the Company if it takes
significant action that is consistent with the adoption of the Plan, the Board
or Committee is aware of the action, and neither objects to the action.



(b)
If an entity adopts the Plan in accordance with Section 12.03(a), or if any
persons become Employees of an Employer as the result of merger or consolidation
or as the result of acquisition of all or part of the assets or business of
another company, the Company shall determine to what extent, if any, previous
service with the subsidiary or associated company shall be recognized under the
Plan, but subject to the continued qualification of the trust for the Plan as
tax-exempt under the Code.



(c)
A participating Employer may withdraw its participation in the Plan upon
appropriate action by it. In addition, an Employer will cease to participate in
the Plan from and after the date it ceases to be an Affiliated Employer. In
either event, the assets of the Plan held on account of Participants in the
employ of that Employer, and any unpaid Aggregate Accounts of all Participants
who have separated from the employ of that Employer, shall be determined by the
Committee. Subject to the provisions



92

--------------------------------------------------------------------------------





of Section 8.04, those assets shall be distributed as provided in Section 12.05
if the Plan is terminated or partially terminated as a result of the withdrawal
of such Employer. Otherwise, benefits payable to Employees employed by the
withdrawing Employer shall be payable to such Employees when due under the Plan,
but such Employees shall not be considered Eligible Employees from and after the
date of withdrawal by their Employer.


12.04
Termination of Plan

The Company may terminate the Plan for any reason at any time.
12.05
Distribution of Assets on Plan Termination or a Complete Discontinuance of
Contributions

(a)
Subject to the provisions of Section 8.04, in case of termination of the Plan or
a complete discontinuance of contributions under the Plan, the rights of
Participants to the benefits accrued under the Plan to date of termination or
discontinuance of contributions shall remain fully vested and nonforfeitable.



(b)
After providing for payment of any expenses properly chargeable against the
Trust Fund, the Committee may direct the Trustee to distribute assets remaining
in the Trust Fund. Distributions to Participants or Beneficiaries may be in cash
or in kind and are not subject to the regular distribution provisions of this
Plan except that distributions must be in a form that the Committee deems
consistent with statutory requirements. Except as specifically provided
otherwise by law, the Committee’s determination is conclusive on all persons.

(c)
In the event of a partial termination of the Plan, the provisions of this
Section shall be applicable to the Participants affected by the partial
termination.



12.06
Notification of Termination

On a termination of the Plan in accordance with this Article, the Committee
shall notify the Employers, the Trustee, the Participants, and all other
necessary parties. The Committee


93

--------------------------------------------------------------------------------





shall thereafter continue the administration of the Plan for the purpose of
winding up its affairs and may take all action reasonably required to accomplish
such purpose.




94

--------------------------------------------------------------------------------






ARTICLE 13
Top-Heavy Provisions


13.01
Priority Over Other Plan Provisions

If the Plan is or becomes a Top-Heavy Plan in any Plan Year, the provisions of
this Article shall supersede any conflicting provisions of the Plan. However,
the provisions of this Article shall not operate to increase the rights or
benefits of Participants under the Plan except to the extent required by the
Code Section 416 and other provisions of law applicable to Top-Heavy Plans.


13.02
Definitions Used in this Article

The following words and phrases, when used with initial capital letters, will
have the meanings set forth below.
(a)
“Defined Benefit Plan” means a qualified plan other than a Defined Contribution
Plan.



(b)
“Defined Contribution Plan” means the tax-qualified plan described in
Code Section 414(i).



(c)
“Determination Date” means, for the first Plan Year of the Plan, the last day of
the Plan Year and, for any subsequent Plan Year, the last day of the preceding
Plan Year.



(d)
“Includable Compensation” means Statutory Compensation limited each year by the
Maximum Compensation Limitation.



(e)
“Key Employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was an officer of the Employer or an Affiliated Employer having annual
Includible Compensation greater than $130,000 (as adjusted under Code Section



95

--------------------------------------------------------------------------------





416(i)(1) for Plan Years beginning after December 31, 2002), a 5-percent owner
of the Employer or an Affiliated Employer, or a 1-percent owner of the Employer
or an Affiliated Employer having annual Includible Compensation of more than
$150,000. The determination of who is a Key Employee will be made in accordance
with Code Section 416(i)(1) and the applicable regulations and other guidance of
general applicability issued thereunder.


(f)
“Minimum Allocation” means the allocation described in the first sentence of
Section 13.03(a).



(g)
“Permissive Aggregation Group” means the Required Aggregation Group of qualified
plans plus any other qualified plan or qualified plans of an Employer or an
Affiliated Employer that when considered as a group with the Required
Aggregation Group, would continue to satisfy the requirements of Code Sections
401(a)(4) and 410 (including simplified employee pension plans).



(h)
“Present Value” means present value based only on the interest and mortality
rates specified in a Defined Benefit Plan.



(i)
“Required Aggregation Group” means each qualified plan of an Employer or an
Affiliated Employer in which at least one key employee participates (regardless
of whether the plan has terminated), and any other qualified plan of the
Employer or an Affiliated Employer that enables such plan to meet the
requirements of Code Sections 401(a)(4) or 410(b).



(j)
“Top-Heavy Plan” means the Plan for any Plan Year in which any of the following
conditions exists: (i) the Top-Heavy Ratio for the Plan exceeds 60% and the Plan
is not a part of any Required Aggregation Group or Permissive Aggregation Group
of qualified plans; (ii) the Plan is a part of a Required Aggregation Group but
not part of a Permissive Aggregation Group of qualified plans and the Top-Heavy
Ratio for the Required Aggregation Group exceeds 60%; or (iii) the Plan is a
part of a Required



96

--------------------------------------------------------------------------------





Aggregation Group and part of a Permissive Aggregation Group of qualified plans
and the Top-Heavy Ratio for the Permissive Aggregation Group exceeds 60%.


(k)
“Top-Heavy Ratio” means a fraction, the numerator of which is the sum of the
Present Value of accrued benefits and the account balances (as required by Code
Section 416)) of all Key Employees with respect to such qualified plans as of
the Determination Date and the denominator of which is the sum of the Present
Value of the accrued benefits and the Account balances of all Employees with
respect to such qualified plans as of the Determination Date. The value of
account balances and the Present Value of accrued benefits will be determined as
of the most recent Top-Heavy Valuation Date that falls within or ends with the
12-month period ending on the Determination Date, except as provided in Code
Section 416 for the first and second Plan Years of a Defined Benefit Plan. The
account balances and accrued benefits of a Participant who is not a Key Employee
but who was a Key Employee in a prior year will be disregarded. The calculation
of the Top-Heavy Ratio, and the extent to which distributions, rollovers,
transfers, and contributions unpaid as of the Determination Date are taken into
account, will be made in accordance with Code Section 416. Employee
contributions described in Code Section 219(e)(2) will not be taken into account
for purposes of computing the Top-Heavy Ratio. When aggregating plans, the value
of account balances and accrued benefits will be calculated with reference to
the Determination Dates that fall within the same calendar year. The accrued
benefit of any Employee other than a Key Employee will be determined under the
method, if any, that uniformly applies for accrual purposes under all qualified
plans maintained by an Employer or an Affiliated Employer and included in a
Required Aggregation Group or a Permissive Aggregation Group or, if there is no
such method, as if the benefit accrued not more rapidly than the slowest accrual
rate permitted under the fractional accrual rate of Code Section 411(b)(1)(C).
In addition:



(i)
The Present Values of accrued benefits and the amounts of account balances of an
Employee as of the Determination Date shall be increased by the



97

--------------------------------------------------------------------------------





distributions made with respect to the Employee under the Plan and any plan
aggregated with the Plan under Code Section 416(g)(2) during the one-year period
ending on the Determination Date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than severance from employment,
death or disability, this provision shall be applied by substituting “five-year
period” for “one-year period.”


(ii)
The accrued benefits and accounts of any individual who has not performed
services for the Employer or an Affiliated Employer during the one-year period
ending on the Determination Date shall not be taken into account.



(l)
“Top-Heavy Valuation Date” means the last day of each Plan Year.





13.03
Minimum Allocation



(a)
For any Plan Year in which the Plan is a Top-Heavy Plan, each Participant who is
not a Key Employee will receive an allocation of Employer contributions of not
less than the lesser of 3% of his Includable Compensation for such Plan Year or
the percentage of Includable Compensation that equals the largest percentage of
participating Employer contributions (including Tax-Deferred Contributions) and
forfeitures allocated to a Key Employee. The Minimum Allocation is determined
without regard to any Social Security contribution. Tax-Deferred or Roth
Contributions made on behalf of Participants who are not Key Employees will not
be treated as Employer contributions for purposes of the Minimum Allocation.
Matching and Automatic Contributions shall be taken into account for purposes of
satisfying the Minimum Allocation under the Plan or under such other plan that
satisfies the minimum contribution requirement of Code Section 416(c)(2) with
respect to such Participant. Matching Contributions that are used to satisfy the



98

--------------------------------------------------------------------------------





Minimum Allocation shall continue to be treated as Matching Contributions for
purposes of the contribution percentage test under Section 14.03 and other
requirements of Code Section 401(m). The Minimum Allocation applies even though
under other Plan provisions the Participant would not otherwise be entitled to
receive an allocation, or would have received a lesser allocation for the Plan
Year because (i) the non-Key Employee fails to make mandatory contributions to
the Plan, (ii) the non-Key Employee’s Includable Compensation is less than a
stated amount, or (iii) the non-Key Employee fails to complete 1,000 Hours of
Service in the Plan Year.


(b)
No Minimum Allocation will be provided pursuant to subsection (a) to a
Participant who is not employed by an Employer or an Affiliated Employer on the
last day of the Plan Year.



(c)
If an Employer or an Affiliated Employer maintains one or more other Defined
Contribution Plans covering Employees who are Participants in this Plan, the
Minimum Allocation will be provided under this Plan, unless such other Defined
Contribution Plans make explicit reference to this Plan and provide that the
Minimum Allocation will not be provided under this Plan, in which case the
provisions of subsection (a) will not apply to any Participant covered under
such other Defined Contribution Plans. If an Employer or an Affiliated Employer
maintains one or more Defined Benefit Plans covering Employees who are
Participants in this Plan and such Defined Benefit Plans provide that Employees
who are Participants therein will accrue the minimum benefit applicable to
top-heavy Defined Benefit Plans notwithstanding their participation in this
Plan, then the provisions of subsection (a) will not apply to any Participant
covered under such Defined Benefit Plans. If an Employer or an Affiliated
Employer maintains one or more Defined Benefit Plans covering Employees who are
Participants in this Plan, and the provisions of the preceding sentence do not
apply, then each Participant who is not a Key Employee and who is covered by
such Defined Benefit Plans will receive a Minimum Allocation determined by
applying the provisions of subsection (a) with the substitution of “5%” in each
place that “3%” occurs therein.



99

--------------------------------------------------------------------------------







(d)
The Participant’s Minimum Allocation shall be fully vested and nonforfeitable.



100

--------------------------------------------------------------------------------






ARTICLE 14
Limitations on Contributions and Allocations to Participants’ Accounts


14.01
Definitions Used in This Article

The following defined terms have the meanings set forth below:
(a)
“Actual Deferral Percentage” means, with respect to a specified group of
Employees, the average of the ratios, calculated separately for each Employee in
that group, of (a) the amount of aggregate Tax‑Deferred Contributions made
pursuant to Section 3.01 and Roth Contributions made pursuant to Section 3.08
for a Plan Year to (b) the Employee’s Statutory Compensation for that entire
Plan Year capped by the Maximum Compensation Limitation, provided that, on the
direction of the Committee, Statutory Compensation for a Plan Year shall be
counted only if received during the period an Employee is, or is eligible to
become, a Participant. The Actual Deferral Percentage for each group and the
ratio determined for each Employee in the group shall be calculated to the
nearest one one‑hundredth of one (1) percent. For purposes of determining the
Actual Deferral Percentage for a Plan Year, Tax‑Deferred or Roth Contributions
may be taken into account for a Plan Year only if they:



(i)
relate to Compensation that either (A) would have been received by the Employee
in the Plan Year but for the deferral election or (B) are attributable to
services performed by the Employee in the Plan Year and would have been received
by the Employee within 2-½ months after the close of the Plan Year but for the
deferral election (but only if such contributions are allocated to such Plan
Year instead of the Plan Year in which the Compensation would have been paid);



(ii)
are allocated to the Employee as of a date within that Plan Year and the
allocation is not contingent on Plan participation or performance of service
after such date;



101

--------------------------------------------------------------------------------





(iii)
are actually paid to the Trustee no later than twelve (12) months after the end
of the Plan Year;



(iv)
are not catch-up contributions described in Section 3.07 for the Plan Year;



(v)
are not returned to a Nonhighly Compensated Employee for the Plan Year pursuant
to Section 14.07(a);



(vi)
are not taken into account for purposes of determining the Contribution
Percentage described in Section 14.01(b) for the Plan Year; and



(vii)
are not additional elective contributions made pursuant to Section 2.04(e).



(b)
“Contribution Percentage” means, with respect to a specified group of Employees,
the average of the ratios, calculated separately for each Employee in that
group, of (a) the sum of the Employee’s Matching Contribution for that Plan Year
to (b) his Statutory Compensation for that entire Plan Year capped by the
Maximum Compensation Limitation, provided that, on the direction of the
Committee, Statutory Compensation for a Plan Year shall be counted only if
received during the period an Employee is, or is eligible to become, a
Participant. The Contribution Percentage for each group and the ratio determined
for each Employee in the group shall be calculated to the nearest one
one‑hundredth of one (1) percent. For purposes of determining the Contribution
Percentage for a Plan Year, Matching Contributions may be taken into account for
a Plan Year only if they:



(i)
are allocated to the Employee as of a date within the Plan Year and on the basis
of the Employee’s Tax-Deferred or Roth Contributions for the Plan Year;



(ii)
are actually paid to the Trustee no later than twelve (12) months after the end
of the Plan Year;

(iii)
are not taken into account for purposes of determining the Actual Deferral
Percentage described in Section 14.01(a) for the Plan Year;



102

--------------------------------------------------------------------------------





(iv)
are not forfeited under the provisions of Section 14.02 or 14.07 for the Plan
Year;



(v)
are not made pursuant to Section 2.04(e); and



(vi)
are not disproportionate matching contributions with respect to Nonhighly
Compensated Employees for the Plan Year, as described in Treas. Reg. §
1.401(m)-2(a)(5)(ii).



(c)
“Earnings” means the amount of income to be returned with any excess deferrals,
excess contributions, or excess aggregate contributions under Section 14.02,
14.03, or 14.07. Earnings on excess deferrals and excess contributions shall be
determined by multiplying the income earned on the Tax-Deferred and Roth
Accounts for the Plan Year by a fraction, the numerator of which is the excess
deferrals or excess contributions, as the case may be, for the Plan Year and the
denominator of which is the sum of the Tax-Deferred Account and Roth Account
balances at the end of the Plan Year, disregarding any income or loss occurring
during the Plan Year. Earnings on excess aggregate contributions shall be
determined in a similar manner by substituting the Matching Account for the
Tax-Deferred and Roth Accounts, and the excess aggregate contributions for the
excess deferrals and excess contributions in the preceding sentence.



(d)
“Nonhighly Compensated Employee” means for any Plan Year an Employee of the
Employer or an Affiliated Employer who is not a Highly Compensated Employee for
that Plan Year.



14.02
Actual Deferral Percentage Test

With respect to each Plan Year, the Actual Deferral Percentage for the Plan Year
for Highly Compensated Employees who are Participants or eligible to become
Participants for the Plan Year shall not exceed the Actual Deferral Percentage
for the Plan Year for all Nonhighly Compensated Employees who are Participants
or eligible to become Participants for the Plan Year multiplied by 1.25. If the
Actual Deferral Percentage for such Highly Compensated


103

--------------------------------------------------------------------------------





Employees does not meet the foregoing test, the Actual Deferral Percentage for
such Highly Compensated Employees for the Plan Year may not exceed the Actual
Deferral Percentage for the Plan Year for all Nonhighly Compensated Employees
who are Participants or eligible to become Participants for the Plan Year by
more than two (2) percentage points, and such Actual Deferral Percentage for
such Highly Compensated Employees for the Plan Year may not be more than two (2)
times the Actual Deferral Percentage for the Plan Year for all Nonhighly
Compensated Employees who are Participants or eligible to become Participants
for the Plan Year.
The actual deferral percentage test for a Plan Year shall be applied to the Plan
as a whole, including the ESOP.
The Committee may implement rules limiting the Tax‑Deferred or Roth
Contributions that may be made on behalf of some or all Highly Compensated
Employees so that this limitation is satisfied. If the Committee determines that
the limitation under this Section has been exceeded in any Plan Year, the
following provisions shall apply:
(a)
The actual deferral ratio of the Highly Compensated Employee with the highest
actual deferral ratio shall be reduced to the extent necessary to meet the
actual deferral percentage test or to cause such ratio to equal the actual
deferral ratio of the Highly Compensated Employee with the next‑highest ratio.
This process will be repeated until the actual deferral percentage test is
passed. Each ratio shall be rounded to the nearest one one‑hundredth of
one (1) percent of the Participant’s Statutory Compensation capped by the
Maximum Compensation Limitation. The amount of Tax‑Deferred and Roth
Contributions made by each Highly Compensated Employee in excess of the amount
permitted under his revised deferral ratio shall be added together. This total
dollar amount of excess contributions (“excess contributions”) shall then be
allocated to some or all Highly Compensated Employees in accordance with the
provisions of subsection (b) below.



(b)
The aggregate Tax-Deferred and Roth Contributions of the Highly Compensated
Employee with the highest dollar amount of aggregate Tax-Deferred and Roth



104

--------------------------------------------------------------------------------





Contributions shall be reduced by the lesser of (i) the amount required to cause
that Employee’s aggregate Tax-Deferred and Roth Contributions to equal the
dollar amount of the aggregate Tax-Deferred and Roth Contributions of the Highly
Compensated Employee with the next-highest dollar amount of aggregate
Tax-Deferred and Roth Contributions or (ii) an amount equal to the total excess
contributions. Reductions will be made first from a Highly Compensated
Employee’s Tax-Deferred Account and, to the extent that the required reduction
is more than the Employee’s Tax-Deferred Account, from his Roth Account. This
procedure is repeated until all excess contributions are allocated. The amount
of excess contributions allocated to a Highly Compensated Employee, together
with earnings thereon, shall be distributed to him in accordance with the
provisions of subsection (c).


(c)
The excess contributions, together with earnings thereon, allocated to a
Participant shall be paid to the Participant before the close of the Plan Year
following the Plan Year in which the excess contributions were made, and to the
extent practicable, within 2½ months of the close of the Plan Year in which the
excess contributions were made. However, any excess contributions for any Plan
Year shall be reduced by any Tax-Deferred or Roth Contributions previously
returned to the Participant under Section 14.07 for that Plan Year. In the event
any Tax-Deferred or Roth Contributions returned under this Section were matched
by Matching Contributions, such corresponding Matching Contributions, with
earnings thereon, shall be forfeited and used to reduce Employer contributions.



(d)
In the event any Matching Contributions subject to forfeiture under this Section
have been distributed to the Participant, the Employer shall make reasonable
efforts to recover the contributions from the Participant.



(e)
The provisions of this Section 14.02 shall be interpreted and applied in
accordance with Section 401(k)(3) of the Code and the Treasury Regulations and
other guidance issued thereunder.



105

--------------------------------------------------------------------------------





14.03
Contribution Percentage Test

With respect to each Plan Year, the Contribution Percentage for the Plan Year
for Highly Compensated Employees who are Participants or eligible to become
Participants for the Plan Year shall not exceed the Contribution Percentage for
the Plan Year for all Nonhighly Compensated Employees who are Participants or
eligible to become Participants for the Plan Year multiplied by 1.25. If the
Contribution Percentage for such Plan Year for such Highly Compensated Employees
does not meet the foregoing test, the Contribution Percentage for such Highly
Compensated Employees for the Plan Year may not exceed the Contribution
Percentage for the Plan Year for all Nonhighly Compensated Employees who are
Participants or eligible to become Participants for the Plan Year by more than
two (2) percentage points, and the Contribution Percentage for such Highly
Compensated Employees for the Plan Year may not be more than two (2) times the
Contribution Percentage for the Plan Year for all Nonhighly Compensated
Employees who are Participants or eligible to become Participants for the Plan
Year.
The actual contribution percentage test for a Plan Year shall be applied to the
Plan as a whole, including the ESOP.
If the Committee determines that the limit under this Section 14.03 has been
exceeded in any Plan Year, the following provisions shall apply:
(a)
The actual contribution ratio of the Highly Compensated Employee with the
highest actual contribution ratio shall be reduced to the extent necessary to
meet the test or to cause such ratio to equal the actual contribution ratio of
the Highly Compensated Employee with the next‑highest actual contribution ratio.
This process will be repeated until the actual contribution percentage test is
passed. Each ratio shall be rounded to the nearest one one‑hundredth of
one (1) percent of a Participant’s Statutory Compensation capped by the Maximum
Compensation Limitation. The amount of Matching Contributions made by or on
behalf of each Highly Compensated Employee in excess of the amount permitted
under his revised actual contribution ratio shall be added together. This total
dollar amount of excess contributions (“excess aggregate contributions”) shall
then be allocated to some or



106

--------------------------------------------------------------------------------





all Highly Compensated Employees in accordance with the provisions of
subsection (b) below.


(b)
The Matching Contributions of the Highly Compensated Employee with the highest
dollar amount of such contributions shall be reduced by the lesser of (i) the
amount required to cause that Employee’s Matching Contributions to equal the
dollar amount of such contributions of the Highly Compensated Employee with the
next‑highest dollar amount of such contributions, or (ii) an amount equal to the
total excess aggregate contributions. This procedure is repeated until all
excess aggregate contributions are allocated. The amount of excess aggregate
contributions allocated to each Highly Compensated Employee, together with
earnings thereon, shall be distributed or forfeited in accordance with the
provisions of subsection (c) below.



(c)
If excess aggregate contributions are allocated to a Highly Compensated Employee
under subsection (b) above, so much of the Matching Contributions, together with
earnings, as shall be necessary to equal the balance of the excess aggregate
contributions shall be forfeited and applied to reduce Employer contributions.



(d)
Any repayment or forfeiture of excess aggregate contributions shall be made
before the close of the Plan Year following the Plan Year for which the excess
aggregate contributions were made and, to the extent practicable, any repayment
or forfeiture shall be made within 2½ months of the close of the Plan Year in
which the excess aggregate contributions were made. In the event any Matching
Contributions subject to forfeiture have been distributed to the Participant,
the Employer shall make reasonable efforts to recover the contributions from the
Participant.



(e)
The provisions of this Section 14.03 shall be interpreted and applied in
accordance with Section 401(m)(2) of the Code and the Treasury Regulations and
other guidance issued thereunder.







107

--------------------------------------------------------------------------------





14.04
Additional Discrimination Testing Provisions

(a)
If any Highly Compensated Employee is a participant of another qualified plan of
the Employer or an Affiliated Employer, other than any qualified plan that is
not permitted to be aggregated with the Plan under Sections 401(k) and 401(m) of
the Code and Treasury Regulations issued thereunder (determined without regard
to the prohibition on aggregation of plans with different plan years or with
different testing methods), under which tax‑deferred or Roth contributions or
matching contributions are made on behalf of the Highly Compensated Employee or
under which the Highly Compensated Employee makes after-tax contributions, the
Committee shall implement rules, which shall be uniformly applicable to all
employees similarly situated, to take into account all such contributions for
the Highly Compensated Employee under all such plans in applying the limitations
of Sections 14.02 and 14.03. If any other such qualified plan has a plan year
other than the Plan Year defined in Section 1.39, the contributions to be taken
into account shall be the contributions that would be taken into account for the
Plan Year if the plan under which the contributions were made had the same Plan
Year as the Plan.



(b)
In the event that this Plan is aggregated with one or more other plans to
satisfy the requirements of Sections 401(a)(4) and 410(b) of the Code (other
than for purposes of the average benefit percentage test) or if one or more
other plans is aggregated with this Plan to satisfy the requirements of such
sections of the Code, then the provisions of Sections 14.02 and 14.03 shall be
applied by determining the Actual Deferral Percentage and Contribution
Percentage of employees as if all such plans were a single plan. If this Plan is
permissively aggregated with any other plan or plans for purposes of satisfying
the provisions of Section 401(k)(3) of the Code, the aggregated plans also must
satisfy the provisions of Sections 401(a)(4) and 410(b) of the Code as though
they were a single plan. Plans may be aggregated under this subsection (b) only
if they have the same plan year and only if they apply consistent testing
methods with respect to Code Sections 401(k) and 401(m).





108

--------------------------------------------------------------------------------





(c)
The Employer may elect to use Tax‑Deferred or Roth Contributions to pass the
tests described in Section 14.03, provided that the test described in
Section 14.02 is passed prior to such election and continues to be passed
following the Employer’s election to shift the application of those Tax‑Deferred
or Roth Contributions from Section 14.02 to Section 14.03.



(d)
The Employer may elect to use Special Contributions to pass the tests described
in Section 14.02 or 14.03 as set forth in Section 3.03(b).



(e)
Notwithstanding any provision of the Plan to the contrary, if Employees included
in a unit of Employees covered by a collective bargaining agreement are
participating in the Plan and not more than two (2) percent of such Employees
are Highly Compensated Employees and professionals, then such Employees shall be
disregarded in applying the provisions of Sections 14.02 and 14.03. However, a
separate actual deferral percentage test must be performed for the group of
collective bargaining Employees on the basis that those Employees are included
in a separate cash-or-deferred arrangement.



(f)
If the Employer elects to apply the provisions of Section 410(b)(4)(B) to
satisfy the requirements of Section 401(k)(3)(A)(i) of the Code, the Employer
may apply the provisions of Sections 14.02 and 14.03:



i.
by excluding from consideration all eligible Employees (other than Highly
Compensated Employees) for the applicable year who have not met the minimum age
and service requirements of Section 410(a)(1)(A) of the Code; or



ii.
by performing separate tests for the applicable year for all eligible Employees
who have met such minimum age and service requirements and for all eligible
Employees who have not met such minimum age and service requirements.



109

--------------------------------------------------------------------------------





14.05
Maximum Annual Additions

(a)
Except as permitted under Section 2.04 or 3.07, the annual addition to a
Participant’s Accounts for any Plan Year, which shall be considered the
“limitation year” for purposes of Section 415 of the Code, when added to the
Participant’s annual addition for that Plan Year under any other qualified
defined contribution plan of the Employer or an Affiliated Employer, shall not
exceed an amount that is equal to the lesser of (i) one hundred (100) percent of
his aggregate remuneration (as defined below) for that Plan Year or (ii) $53,000
as of the Effective Date, adjusted thereafter pursuant to Section 415(d) of the
Code.

The compensation limit referred to in (i) in the previous sentence shall not
apply to any contribution for medical benefits after separation from service
(within the meaning of Code Sections 401(h) or 419A(f)(2)) that is otherwise
treated as an annual addition.
(b)
For purposes of this Section, the “annual addition” to a Participant’s Accounts
under this Plan or any other qualified defined contribution plan (including a
deemed qualified defined contribution plan under a qualified defined benefit
plan) maintained by the Employer or an Affiliated Employer shall be the sum of:



i.
the total contributions, including Tax‑Deferred Contributions and Roth
Contributions, made on the Participant’s behalf by the Employer and all
Affiliated Employers;



ii.
all Participant contributions, exclusive of any Rollover Contributions;



iii.
forfeitures, if applicable, that have been allocated to the Participant’s
Accounts under this Plan or his accounts under any other such qualified defined
contribution plan; and



iv.
solely for purposes of clause (ii) of subsection (a), above, amounts described
in Sections 415(1)(1) and 419A(d)(2) allocated to the Participant.



110

--------------------------------------------------------------------------------





For purposes of this subsection (b), any Tax‑Deferred Contributions or Roth
Contributions distributed under Section 14.02 and any Matching Contributions
distributed or forfeited under the provisions of Section 14.02, 14.03, and 14.07
shall be included in the annual addition for the year allocated. However, any
loan repayments made under Article 7, any excess deferrals timely distributed
from the Plan under Section 14.07, and any restorative payments described in
Treas. Reg. § 1.415(c)-1(b)(2)(ii)(C) shall be excluded from the definition of
annual addition.
(c)
For purposes of this Section, the term “remuneration” with respect to any
Participant means his Statutory Compensation not exceeding the Maximum
Compensation Limitation.



(d)
If a Participant’s annual addition under the Plan for a limitation year or, if
the Participant is participating in another qualified defined contribution plan
of the Employer or an Affiliated Employer during a particular limitation year,
the Participant’s combined annual addition under the Plan and such other plan
for such limitation year, prior to the application of the limitation set forth
in subsection (a) above, would exceed that limitation, the Committee shall
adjust the Participant’s annual additions under the Plan and such other plan (as
applicable) by reducing contributions before they are allocated, in the
following order of priority:



i.
First, the Participant’s unmatched Tax-Deferred Contributions under Section 3.01
or similar contributions under the other plan shall be reduced to the extent
necessary.



ii.
Second, the Participant’s unmatched Roth Contributions under Section 3.08 or
similar contributions under the other plan shall be reduced to the extent
necessary.



iii.
Third, the Participant’s matched Tax-Deferred Contributions and corresponding
Matching Contributions under the Plan or similar contributions under the other
plan shall be reduced to the extent necessary.



111

--------------------------------------------------------------------------------





iv.
Fourth, the Participant’s matched Roth Contributions and corresponding Matching
Contributions under the Plan or similar contributions under the other plan shall
be reduced to the extent necessary.



v.
Fifth, the Participant’s Automatic Contributions under the Plan or similar
contributions under the other plan shall be reduced to the extent necessary.



14.06
Return of Contributions



(a)
If all or part of the Employer’s deductions for contributions to the Plan are
disallowed by the Internal Revenue Service, the portion of the contributions to
which that disallowance applies shall be returned to the Employer without
interest but reduced by any investment loss attributable to those contributions,
provided that the portion is returned within one year after the disallowance of
the deduction. For this purpose, all contributions made by the Employer are
expressly declared to be conditioned on their deductibility under Section 404 of
the Code.



(b)
The Employer may recover, without interest, the amount of its contributions to
the Plan made on account of a mistake of fact, reduced by any investment loss
attributable to those contributions, if recovery is made within one (1) year
after the date of those contributions.



(c)
In the event that Tax‑Deferred or Roth Contributions are returned to the
Employer in accordance with the provisions of this Section, the elections to
reduce Compensation that were made by Participants on whose behalf those
contributions were made shall be void retroactive to the beginning of the period
for which those contributions were made. The Tax‑Deferred or Roth Contributions
so returned shall be distributed in cash to those Participants for whom those
contributions were made, provided, however, that if the contributions are
returned under the provisions of subsection (a) above, the amount of
Tax‑Deferred or Roth Contributions to be



112

--------------------------------------------------------------------------------





distributed to Participants shall be adjusted to reflect any investment gains or
losses attributable to those contributions.


14.07
Contributions in Excess of Section 402(g) Limit



(a)
Except as permitted under Section 2.04 or 3.07, in no event shall the
Participant’s aggregate Tax-Deferred Contributions, Roth Contributions and
similar contributions made on his behalf by the Employer or an Affiliated
Employer to all plans, contracts, or arrangements subject to the provisions of
Code Section 401(a)(30) in any calendar year exceed the Section 402(g) Limit in
effect for such calendar year. If a Participant’s aggregate Tax‑Deferred
Contributions and Roth Contributions in a calendar year reach that dollar limit,
his election of Tax‑Deferred Contributions or Roth Contributions for the
remainder of the calendar year will be canceled. As of the first pay period of
the calendar year following such cancellation, the Participant’s election of
Tax‑Deferred Contributions or Roth Contributions shall again become effective in
accordance with his previous election, unless the Participant elects otherwise.

In the event that the sum of the Tax‑Deferred Contributions, Roth Contributions,
and similar contributions to any other qualified defined contribution plan
maintained by the Employer or an Affiliated Employer exceeds the dollar limit
set forth above for any calendar year, the Participant shall be deemed to have
elected a return of Tax‑Deferred Contributions and Roth Contributions in excess
of such limit (“excess deferrals”) from this Plan. Tax-Deferred Contributions
will be returned first and, to the extent that the excess deferrals are more
than the Participant’s Tax-Deferred Contributions for the year, then Roth
Contributions equal to the remainder of the excess deferrals will be returned.
The excess deferrals, together with earnings, shall be returned to the
Participant no later than the April 15 following the end of the calendar year in
which the excess deferrals were made. The amount of excess deferrals to be
returned for any calendar year shall be reduced by any Tax‑Deferred or Roth
Contributions previously returned to the Participant under Section 14.02 for
that calendar year. In the event any Tax‑Deferred or Roth Contributions returned
under this paragraph were matched by Matching Contributions under Section 3.02,


113

--------------------------------------------------------------------------------





those Matching Contributions, together with earnings, shall be forfeited and
used to reduce Employer contributions. In the event those Matching Contributions
subject to forfeiture have been distributed to the Participant, the Employer
shall make reasonable efforts to recover the contributions from the Participant.


(b)
If a Participant makes tax-deferred or Roth contributions under another
qualified defined contribution plan maintained by an employer other than the
Employer or an Affiliated Employer for any calendar year and those contributions
when added to his Tax‑Deferred Contributions or Roth Contributions exceed the
dollar limit under this Section 14.07 for that calendar year, the Participant
may allocate all or a portion of such excess deferrals to this Plan. In that
event, Tax-Deferred Contributions will be returned first and, to the extent that
the excess deferrals are more than the Participant’s Tax-Deferred Contributions
for the year, then Roth Contributions equal to the remainder of the excess
deferrals will be returned. Such excess deferrals, together with earnings, shall
be returned to the Participant no later than the April 15 following the end of
the calendar year in which such excess deferrals were made. However, the Plan
shall not be required to return excess deferrals unless the Participant notifies
the Committee, in writing, by March 1 of that following calendar year of the
amount of the excess deferrals allocated to this Plan. The amount of any such
excess deferrals to be returned for any calendar year shall be reduced by any
Tax‑Deferred or Roth Contributions previously returned to the Participant under
Section 14.02 for that calendar year. In the event any Tax‑Deferred or Roth
Contributions returned under this Section 14.07 were matched by Matching
Contributions under Section 3.02, those Matching Contributions, together with
earnings, shall be forfeited and used to reduce Employer contributions. In the
event those Matching Contributions subject to forfeiture have been distributed
to the Participant, the Employer shall make reasonable efforts to recover the
contributions from the Participant.





114

--------------------------------------------------------------------------------






ARTICLE 15
General Provisions


15.01
No Contract of Employment

The Plan shall not be deemed to constitute a contract between any Employer and
any person or to be considered an inducement for the employment of any person by
any Employer. Nothing contained in the Plan shall be deemed:
(a)
to give any person the right to be retained in the service of an Employer; or

(b)
to interfere with the right of any Employer to discharge any person at any time
without regard to the effect that such discharge shall have on his rights or
potential rights, if any, under the Plan.

(c)
preclude any person from being or continuing to be an “at will” employee.



15.02
Severability

If any provision or any portion of any provision of this Plan shall be held
invalid or unenforceable, the remaining portions of such provision and the
remaining provisions of this Plan shall remain valid and enforceable, and the
invalid or unenforceable portions or provisions shall remain valid and
enforceable as to persons or circumstances unrelated to those as to which there
was a holding of invalidity or unenforceability.
15.03
Scrivener’s Errors

If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, as determined by the Committee, in its sole and exclusive
judgment, the provision may be considered ambiguous and shall be interpreted by
all Plan fiduciaries in a fashion consistent with its intent, as determined by
the Committee in its sole discretion. The Committee shall amend the Plan
retroactively to cure any such ambiguity. This provision may not be invoked by
any person to require the Plan to be interpreted in a manner that is
inconsistent with its interpretation by the Committee.




115

--------------------------------------------------------------------------------






APPENDIX A
TRANSFER OF ASSETS FROM THE JUMBO PICTURES, INC.
Certain assets of the Jumbo Pictures 401(k) Plan (the “Jumbo Plan”) representing
the accounts of employees of Jumbo Pictures, Inc. (“Jumbo”) who became employees
of the Employer subsequent to the acquisition of Jumbo Pictures, Inc. by the
Company were transferred to the Plan, effective on or about transfer date (the
“Jumbo Transfer Date”). The transfer of assets from the Jumbo Plan into the Plan
was effected in accordance with the following provisions:
A.l    Transfer of Account Balances. The outstanding account balances of the
Jumbo employees under the Jumbo Plan were transferred to the Plan through a
direct transfer from the trust fund for the Jumbo Plan to the Trust Fund for the
Plan effected on the Jumbo Transfer Date.
A.2    Amount of Account Balance. The account balance credited to each Jumbo
employee under the Jumbo Plan immediately prior to the Jumbo Transfer Date was
credited to the Account (the “Jumbo Plan Account”) maintained for such
individual under the Plan immediately after the Jumbo Transfer Date.
Accordingly, the Jumbo Plan Account balance maintained under the Plan for each
individual who was a participant in the Jumbo Plan on the Jumbo Transfer Date
was, immediately after such date, credited with a dollar amount equal to that
individual’s account balance under the Jumbo Plan immediately prior to the Jumbo
Transfer Date.
A.3    Investment of Account Balance. The account balances transferred from the
Jumbo Plan to the Plan were invested in accordance with each Participant’s new
investment directive. In the absence of such directives, the transferred account
balances were invested in such Fund or Funds as the Committee deemed
appropriate, in its sole and absolute discretion.
A.4    Service Credit. Each Participant in the Plan shall, for eligibility and
vesting purposes under the Plan, be credited with all Service credited to such
Participant for vesting and contribution purposes under the Jumbo Plan
immediately prior to the Jumbo Transfer Date.
A.5    Protected Benefits. The terms and provisions of the Plan shall govern the
rights, benefits and entitlements of all Participants and any other individuals
who have an interest in any outstanding Account balance under the Plan. The
terms and provisions of the Jumbo Plan shall, as of the Jumbo Transfer Date, be
extinguished and cease to have any force or effect. However, any benefits
accrued under the Jumbo Plan prior to the Jumbo Transfer Date shall, to the
extent these benefits are protected benefits under Code Section 411(d)(6) (the
“Protected Benefits”), be preserved under the Plan and shall not in any way be
affected, reduced or eliminated as a result of the merger of the Jumbo Plan with
and into the Plan. Other than as set forth in the Plan, there are no Protected
Benefits for Participants who had account balances in the Jumbo Plan as of the
Jumbo Transfer Date.




A-1

--------------------------------------------------------------------------------






APPENDIX B
TRANSFERS OF CERTAIN ASSETS TO OR FROM THE GO. COM PLAN
A. Transfer of Assets to the Go. Com Plan
Certain assets of the Disney Salaried Savings and Investment Plan (the “Disney
Plan”) representing the accounts of eligible salaried employees of the Walt
Disney Company (“Disney”) who became employees of Go. Com. on or after March 31,
2000 were transferred from the Disney Plan, effective on or about April 1, 2000
to the Go. Com 401(k) Savings and Investment Plan (the “Go. Com Plan”). The
transfer of assets from the Disney Plan into the Go. Com Plan was effected in
accordance with the following provisions:
1.     Transfer of Account Balances. The outstanding account balances of the
salaried Disney employees under the Disney Plan were transferred to the Go. Com
Plan through a direct transfer from the trust fund for the Disney Plan to the
Trust Fund for the Go. Com Plan effected on or about April 2000 (the Disney
Transfer Date).
2.     Amount of Account Balance. The account balance credited to each eligible
Disney salaried employee under the Disney Plan immediately prior to the Transfer
Date was credited to the Account (the “Go. Com Plan Account”) maintained for
such individual under the Go. Com Plan immediately after the Transfer Date.
3.     Protected Benefits. Other than as set forth in the Disney Plan, there are
no Protected Benefits for Participants who had account balances in the Disney
Plan as of the Transfer Date.
B. Transfer of Assets from the Go. ComPlan
Effective on July 27, 2005, the portion of the Go. Com Savings and Investment
Plan (the “Go. Com Plan”) attributable to the accounts of individuals who were
Participants of the Plan on such date was merged with and into the Plan.
l.    Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the Go. Com Plan before the merger, which shall equal the
Participant’s interest in the Go. Com Plan immediately before the merger, as
adjusted to reflect subsequent investment experience, distributions,
withdrawals, and other adjustments provided under the Plan. The portion of a
Participant’s Accounts attributable to the Go. Com Plan shall be nonforfeitable.
2.    Investment of Account Balance. The funds transferred from the Go. Com Plan
were initially invested in such Investment Fund(s) as were set forth in the fund
mapping rules communicated to affected Participants before the transfer and may
be transferred to other Investment Funds in accordance with Section 6.01 of the
Plan.


B-1

--------------------------------------------------------------------------------





3.    Service Credit. Each Participant with an account balance under the Go. Com
Plan immediately before the merger shall, for eligibility purposes under the
Plan, be credited with all service credited to such Participant for eligibility
purposes under the Go. Com Plan as of July 27, 2005, to the extent not otherwise
credited pursuant to any other Plan provision.
4.    Protected Benefits. A Participant or a Beneficiary of a Participant with
an account balance under the Go. Com Plan immediately before the merger shall be
entitled to elect any withdrawal or distribution option offered under the
generally applicable provisions of the Plan with respect to the portion of his
Accounts that is attributable to the Go. Com Plan, but only if the Participant
or Beneficiary complies with the provisions of the Plan that govern the election
of such withdrawal and distribution options and subject to any restrictions on
distributions or withdrawals that may be required by applicable law due to the
nature of the underlying contributions. Benefit rights and optional forms of
benefit of the Go. Com Plan as they existed as of July 27, 2005 that are not
available under the Plan shall be preserved under this Plan with respect to
accounts transferred from the Go. Com Plan, but only to the extent required by
Code Section 411(d)(6). Other than as set forth in the Plan, there are no
benefit rights or optional forms that are required to be preserved for
Participants described in this Appendix.




B-2

--------------------------------------------------------------------------------






APPENDIX C
RECOGNITION OF SERVICE WITH ACQUISITIONS
OR PREDECESSOR EMPLOYERS
1.
On October 25, 2001, the Company acquired ABC Family, Inc. (formerly Fox Family,
Inc.). ABC Family, Inc. became a participating Employer on April 28, 2002.
Notwithstanding any contrary provision of the Plan, the Employment Commencement
Date for any Employee of ABC Family, Inc. assigned to a Disney business unit
shall be the first date as of which he would have been credited with an Hour of
Service for ABC Family, Inc. if ABC Family, Inc. had been an Employer or
Affiliated Employer on such date; provided, however, that no Employee of ABC
Family, Inc. shall become a Participant before April 28, 2002.

2.
On October 24, 2001, the Company acquired Baby Einstein Company. Baby Einstein
Company became a participating Employer on April 1, 2002. Notwithstanding any
contrary provision of the Plan, the Employment Commencement Date for any
Employee of Baby Einstein Company shall be the first date as of which he would
have been credited with an Hour of Service for Baby Einstein Company if Baby
Einstein Company had been an Employer or Affiliated Employer on such date;
provided, however, that no Employee of Baby Einstein Company shall become a
Participant before April 1, 2002.

3.
On May 11, 2005, the Company acquired the assets of Avalanche Software, LC.
Notwithstanding any contrary provision of the Plan, the Employment Commencement
Date for any Employee whose employment with an Employer immediately followed
employment with Avalanche Software, LC shall be the first date as of which he
would have been credited with an Hour of Service for Avalanche Software, LC if
Avalanche Software, LC had been an Employer or Affiliated Employer on such date;
provided, however, that no prior employee of Avalanche Software, LC shall become
a Participant before May 11, 2005.





C-1

--------------------------------------------------------------------------------






APPENDIX D
TRANSFER OF ASSETS FROM THE FOX PLAN
Effective on May 16, 2005, the portion of the Fox Family Worldwide, Inc. &
Subsidiaries 401(k) Profit Sharing Plan (the “Fox Plan”) attributable to the
accounts of individuals who were Participants of the Plan on such date was
merged with and into the Plan.
l.    Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the Fox Plan before the merger, which shall equal the Participant’s
interest in the Fox Plan immediately before the merger, as adjusted to reflect
subsequent investment experience, distributions, withdrawals, and other
adjustments provided under the Plan. The portion of a Participant’s Accounts
attributable to the Fox Plan shall be nonforfeitable.
2.    Investment of Account Balance. The funds transferred from the Fox Plan
were initially invested in such Investment Fund(s) as were set forth in the fund
mapping rules communicated to affected Participants before the transfer and may
be transferred to other Investment Funds in accordance with Section 6.01 of the
Plan.
3.    Service Credit. Each Participant with an account balance under the Fox
Plan immediately before the merger shall, for eligibility purposes under the
Plan, be credited with all service credited to such Participant for eligibility
purposes under the Fox Plan as of May 16, 2005, to the extent not otherwise
credited pursuant to any other Plan provision.
4.    Protected Benefits. A Participant or a Beneficiary of a Participant with
an account balance under the Fox Plan immediately before the merger shall be
entitled to elect any withdrawal or distribution option offered under the
generally applicable provisions of the Plan with respect to the portion of his
Accounts that is attributable to the Fox Plan, but only if the Participant or
Beneficiary complies with the provisions of the Plan that govern the election of
such withdrawal and distribution options and subject to any restrictions on
distributions or withdrawals that may be required by applicable law due to the
nature of the underlying contributions. Benefit rights and optional forms of
benefit of the Fox Plan as they existed as of May 16, 2005, other than the
installment option described in Section 4.03(a)(ii) of the Fox Plan and the
annuity option described in Section 4.03(a)(iii) of the Fox Plan, that are not
available under the Plan shall be preserved under this Plan with respect to
accounts transferred from the Fox Plan, but only to the extent required by Code
Section 411(d)(6). Other than as set forth in the Plan, there are no benefit
rights or optional forms that are required to be preserved for Participants
described in this Appendix.




D-1

--------------------------------------------------------------------------------






APPENDIX E
TRANSFER OF ASSETS FROM THE MIRAMAX PLAN
Effective on December 1, 2006, the Miramax Films 401(k) Savings Plan (the
“Miramax Plan”) was merged with and into the Plan.
l.    Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the Miramax Plan before the merger, which shall equal the
Participant’s interest in the Miramax Plan immediately before the merger, as
adjusted to reflect subsequent investment experience, distributions,
withdrawals, and other adjustments provided under the Plan. The portion of a
Participant’s Accounts attributable to the Miramax Plan shall be nonforfeitable.
2.    Investment of Account Balance. The funds transferred from the Miramax Plan
were initially invested in such Investment Fund(s) as were set forth in the fund
mapping rules communicated to affected Participants before the transfer and may
be transferred to other Investment Funds in accordance with Section 6.01 of the
Plan.
3.    Service Credit. Each Participant with an account balance under the Miramax
Plan immediately before the merger shall, for eligibility purposes under the
Plan, be credited with all service credited to such Participant for eligibility
purposes under the Miramax Plan as of December 1, 2006, to the extent not
otherwise credited pursuant to any other Plan provision.
4.    Protected Benefits. A Participant or a Beneficiary of a Participant with
an account balance under the Miramax Plan immediately before the merger shall be
entitled to elect any withdrawal or distribution option offered under the
generally applicable provisions of the Plan with respect to the portion of his
Accounts that is attributable to the Miramax Plan, but only if the Participant
or Beneficiary complies with the provisions of the Plan that govern the election
of such withdrawal and distribution options and subject to any restrictions on
distributions or withdrawals that may be required by applicable law due to the
nature of the underlying contributions. Benefit rights and optional forms of
benefit of the Miramax Plan as they existed as of December 1, 2006 that are not
available under the Plan shall be preserved under this Plan with respect to
accounts transferred from the Miramax Plan, but only to the extent required by
Code Section 411(d)(6). Other than as set forth in the Plan, there are no
benefit rights or optional forms that are required to be preserved for
Participants described in this Appendix.




E-1

--------------------------------------------------------------------------------






APPENDIX F
TRANSFER OF ASSETS FROM THE DREAM QUEST PLAN
Effective on December 1, 2006, the Dream Quest Images 401(k) Profit Sharing Plan
(the “Dream Quest Plan”) was merged with and into the Plan.
l.    Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the Dream Quest Plan before the merger, which shall equal the
Participant’s interest in the Dream Quest Plan immediately before the merger, as
adjusted to reflect subsequent investment experience, distributions,
withdrawals, and other adjustments provided under the Plan. The portion of a
Participant’s Accounts attributable to the Dream Quest Plan shall be
nonforfeitable.
2.    Investment of Account Balance. The funds transferred from the Dream Quest
Plan were initially invested in such Investment Fund(s) as were set forth in the
fund mapping rules communicated to affected Participants before the transfer and
may be transferred to other Investment Funds in accordance with Section 6.01 of
the Plan.
3.    Service Credit. Each Participant with an account balance under the Dream
Quest Plan immediately before the merger shall, for eligibility purposes under
the Plan, be credited with all service credited to such Participant for
eligibility purposes under the Dream Quest Plan as of December 1, 2006, to the
extent not otherwise credited pursuant to any other Plan provision.
4.    Protected Benefits. A Participant or a Beneficiary of a Participant with
an account balance under the Dream Quest Plan immediately before the merger
shall be entitled to elect any withdrawal or distribution option offered under
the generally applicable provisions of the Plan with respect to the portion of
his Accounts that is attributable to the Dream Quest Plan, but only if the
Participant or Beneficiary complies with the provisions of the Plan that govern
the election of such withdrawal and distribution options and subject to any
restrictions on distributions or withdrawals that may be required by applicable
law due to the nature of the underlying contributions. Benefit rights and
optional forms of benefit of the Dream Quest Plan as they existed as of December
1, 2006 that are not available under the Plan shall be preserved under this Plan
with respect to accounts transferred from the Dream Quest Plan, but only to the
extent required by Code Section 411(d)(6). Other than as set forth in the Plan,
there are no benefit rights or optional forms that are required to be preserved
for Participants described in this Appendix.




F-1

--------------------------------------------------------------------------------






APPENDIX G
TRANSFER OF ASSETS FROM THE MAMMOTH RECORDS PLAN
Effective on December 1, 2006, the Mammoth Records 401(k) Plan (the “Mammoth
Plan”) was merged with and into the Plan.
l.    Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the Mammoth Plan before the merger, which shall equal the
Participant’s interest in the Mammoth Plan immediately before the merger, as
adjusted to reflect subsequent investment experience, distributions,
withdrawals, and other adjustments provided under the Plan. The portion of a
Participant’s Accounts attributable to the Mammoth Plan shall be nonforfeitable.
2.    Investment of Account Balance. The funds transferred from the Mammoth Plan
were initially invested in such Investment Fund(s) as were set forth in the fund
mapping rules communicated to affected Participants before the transfer and may
be transferred to other Investment Funds in accordance with Section 6.01 of the
Plan.
3.    Service Credit. Each Participant with an account balance under the Mammoth
Plan immediately before the merger shall, for eligibility purposes under the
Plan, be credited with all service credited to such Participant for eligibility
purposes under the Mammoth Plan as of December 1, 2006, to the extent not
otherwise credited pursuant to any other Plan provision.
4.    Protected Benefits. A Participant or a Beneficiary of a Participant with
an account balance under the Mammoth Plan immediately before the merger shall be
entitled to elect any withdrawal or distribution option offered under the
generally applicable provisions of the Plan with respect to the portion of his
Accounts that is attributable to the Mammoth Plan, but only if the Participant
or Beneficiary complies with the provisions of the Plan that govern the election
of such withdrawal and distribution options and subject to any restrictions on
distributions or withdrawals that may be required by applicable law due to the
nature of the underlying contributions. Benefit rights and optional forms of
benefit of the Mammoth Plan as they existed as of December 1, 2006 that are not
available under the Plan shall be preserved under this Plan with respect to
accounts transferred from the Mammoth Plan, but only to the extent required by
Code Section 411(d)(6). Other than as set forth in the Plan, there are no
benefit rights or optional forms that are required to be preserved for
Participants described in this Appendix.




G-1

--------------------------------------------------------------------------------






APPENDIX H
TRANSFER OF ASSETS FROM THE ABC, INC. SAVINGS & INVESTMENT PLAN
Effective on February 1, 2007 (the “Merger Date”), the ABC, Inc. Savings &
Investment Plan (the “ABC Plan”) was merged with and into the Plan.
1.    Transfer of Account Balances. The Plan shall separately account for the
portion of the Accounts of each Participant that is attributable to allocations
made under the ABC Plan before the merger, which shall equal the Participant’s
interest in the ABC Plan immediately before the merger, as adjusted to reflect
subsequent investment experience, distributions, withdrawals, and other
adjustments provided under the Plan. The portion of a Participant’s Accounts
attributable to the ABC Plan shall be nonforfeitable, except as provided
otherwise under the terms of the ABC Plan for a Participant who was not an
Employee as of the Merger Date. For purposes of the Plan, amounts attributable
to rollover contributions, pre-tax contributions, matching contributions, and
after-tax contributions, if any, that are transferred from the ABC Plan for a
Participant shall be treated as subaccounts under the Rollover Account,
Tax-Deferred Account, Matching Account, and After-Tax Account, respectively,
maintained for the Participant under the Plan.
2.    Investment of Account Balance. The funds transferred from the ABC Plan
were initially invested in such Investment Fund(s) as were set forth in the fund
mapping rules communicated to affected Participants before the transfer and may
be transferred to other Investment Funds in accordance with Section 6.01 of the
Plan.
3.    Service Credit. Each Participant with an account balance under the ABC
Plan immediately before the merger shall, for eligibility purposes under the
Plan, be credited with all service credited to such Participant for eligibility
purposes under the ABC Plan as of the Merger Date, to the extent not otherwise
credited pursuant to any Plan provision.
4.    Loans. Loans made from the ABC Plan before the Merger Date shall continue
to be governed by Article X of the ABC Plan, which is incorporated herein by
reference. Loans made after the Merger Date shall be governed by Article 7 of
the Plan.
5.    Benefit Rights and Optional Forms. A Participant or Beneficiary of a
Participant with an account balance under the ABC Plan immediately before the
merger shall be entitled to elect any withdrawal or distribution option offered
under the generally applicable provisions of the Plan with


H-1

--------------------------------------------------------------------------------





respect to the portion of his Accounts that is attributable to the ABC Plan, but
only if the Participant or Beneficiary complies with the provisions of the Plan
that govern the election of such withdrawal and distribution options and subject
to any restrictions on distributions or withdrawals that may be required by
applicable law due to the nature of the underlying contributions. Benefit
rights, spousal consent provisions (on loans, withdrawals, and/or distributions)
and other requirements, and optional forms of benefit with respect to any
amounts previously transferred to the ABC Plan from another plan that are
described in Schedules of the ABC Plan, are provided under the ABC Plan
immediately before the Merger Date, and are not provided for under the Plan
shall be preserved under this Plan with respect to amounts described in such
Schedules that have been transferred to the Plan from the ABC Plan. The
Schedules of the ABC Plan referenced in the preceding sentence include:
A. Schedule IX, relating to amounts transferred to the ABC Plan from the
Satellite Music Network, Inc. 401(k) Plan;
B. Schedule X, relating to amounts transferred to the ABC Plan from the
Institutional Investor, Inc. Employee Savings Plan;
C. Schedule XII, relating to amounts transferred to the ABC Plan from the
International Medical News Group Profit Sharing Plan;
D. Schedule XXI, relating to amounts transferred to the ABC Plan from the WTVG,
Inc. Employees Savings & Retirement Plan or the WJRT 401(k) Plan & Trust;
E. Schedule XXVI, relating to amounts transferred to the ABC Plan from the
Fairchild Publications, Inc. Publishing Pension Plan;
F. Schedule XXVII, relating to amounts transferred to the ABC Plan from the
Employee Profit Sharing Plan of ABC, Inc.;
G. Schedule XXIX, relating to amounts transferred to the ABC Plan from the Fox
Family Worldwide, Inc. & Subsidiaries 401(k) Profit Sharing Plan; and
H. Schedule XXX, relating to amounts transferred to the ABC Plan from the GO.com
Savings and Investment Plan.




H-2

--------------------------------------------------------------------------------






APPENDIX I
EMPLOYEES TRANSFERRED FROM
DESIGNATED DISNEY AFFILIATED COMPANIES


Each individual employed by an Employer or an Affiliated Employer on or after
August 1, 2012 who transferred or transfers from employment with one of the
following:


•
Hong Kong International Theme Parks Limited

•
Hong Kong Disneyland Management Limited

•
Euro Disney SCA

•
Euro Disney Associates SCA

•
ED Spectacles SARL

•
Setemo Imagineering SARL

•
Euro Disney SAS

•
Euro Disneyland Imagineering SARL

•
Shanghai International Theme Park and Resort Management Company Limited

•
Shanghai International Theme Park Company Limited

•
Shanghai International Theme Park Associated Facilities Company Limited

•
Disney International Employment Services Inc.



directly to employment as a Covered Employee shall have his prior service with
such entity taken into account, in accordance with Plan rules for crediting
service, for purposes of determining his completion of sufficient service to be
considered an Eligible Employee pursuant to Section 1.23 or to qualify for
Matching Contributions pursuant to Section 3.02(b).




I-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Committee has caused this instrument to be executed by
its duly authorized representative this 31st day of December, 2015.


By: /s/ Eugene M. Holmes








I-2